Exhibit 10.1

EXECUTION VERSION

 

 

AMENDED AND RESTATED

INVESTMENT AGREEMENT

by and among

ALBERTSONS COMPANIES, INC.

and

THE INVESTORS PARTY HERETO

DATED AS OF JUNE 9, 2020

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I Definitions

     2  

SECTION 1.01

 

Definitions

     2  

ARTICLE II Purchase and Sale

     14  

SECTION 2.01

 

Purchase and Sale

     14  

SECTION 2.02

 

Closing

     14  

ARTICLE III Representations and Warranties of the Company

     15  

SECTION 3.01

 

Organization; Standing

     15  

SECTION 3.02

 

Capitalization

     16  

SECTION 3.03

 

Authority; Noncontravention; Voting Requirements

     17  

SECTION 3.04

 

Governmental Approvals

     19  

SECTION 3.05

 

Company SEC Documents; Undisclosed Liabilities

     19  

SECTION 3.06

 

Absence of Certain Changes

     21  

SECTION 3.07

 

Legal Proceedings

     21  

SECTION 3.08

 

Compliance with Laws; Permits

     21  

SECTION 3.09

 

Tax Matters

     22  

SECTION 3.10

 

Employee Benefits

     23  

SECTION 3.11

 

Labor Matters

     25  

SECTION 3.12

 

Environmental Matters

     27  

SECTION 3.13

 

Intellectual Property

     28  

SECTION 3.14

 

Real Property

     29  

SECTION 3.15

 

Contracts

     30  

SECTION 3.16

 

Insurance

     31  

SECTION 3.17

 

Sale of Securities

     31  

SECTION 3.18

 

No Broker

     31  

SECTION 3.19

 

Certain Business Relationships with Affiliates

     32  

SECTION 3.20

 

Quality and Safety of Products

     32  

SECTION 3.21

 

Illegal Payments; FCPA Violations

     33  

SECTION 3.22

 

Economic Sanctions; Import Matters

     33  

SECTION 3.23

 

Compliance with Money Laundering Laws; Absence of Proceedings

     33  

SECTION 3.24

 

No Other Investor Representations or Warranties

     33  

 

i



--------------------------------------------------------------------------------

ARTICLE IV Representations and Warranties of the Investors

     34  

SECTION 4.01

  

Organization and Authority

     34  

SECTION 4.02

  

Authorization; Enforceability

     34  

SECTION 4.03

  

No Conflict

     34  

SECTION 4.04

  

Governmental Approvals

     35  

SECTION 4.05

  

Financing

     35  

SECTION 4.06

  

Litigation

     36  

SECTION 4.07

  

No Broker

     36  

SECTION 4.08

  

Purchase for Investment

     36  

SECTION 4.09

  

No Other Company Representations or Warranties

     37  

SECTION 4.10

  

Arm’s Length Transaction

     37  

SECTION 4.11

  

Private Placement Consideration

     37  

SECTION 4.12

  

Plan Assets

     37  

ARTICLE V Additional Agreements

     38  

SECTION 5.01

  

Conduct of the Business

     38  

SECTION 5.02

  

Public Announcements

     40  

SECTION 5.03

  

Access to Information; Confidentiality Agreement

     40  

SECTION 5.04

  

Reasonable Best Efforts

     41  

SECTION 5.05

  

Filings; Consents

     42  

SECTION 5.06

  

Financing

     43  

SECTION 5.07

  

Corporate Action

     43  

SECTION 5.08

  

Adjustment of Conversion Price

     44  

SECTION 5.09

  

Use of Proceeds

     44  

SECTION 5.10

  

Expenses

     44  

SECTION 5.11

  

Director Appointment Right; Board Observers

     44  

SECTION 5.12

  

Tax Matters

     46  

SECTION 5.13

  

Information Rights

     46  

SECTION 5.14

  

Notification of Certain Matters

     47  

SECTION 5.15

  

Withholding

     48  

SECTION 5.16

  

Tax Treatment

     48  

SECTION 5.17

  

Limitations on Transfer

     48  

SECTION 5.18

  

Company Obligation in Respect of Syndication

     49  

SECTION 5.19

  

Initial Public Offering Demand

     50  

SECTION 5.20

  

Appraisals

     51  

 

ii



--------------------------------------------------------------------------------

ARTICLE VI Conditions to Closing

     51  

SECTION 6.01

 

Conditions to the Obligations of the Company and the Investor

     51  

SECTION 6.02

 

Conditions to the Obligations of the Company

     52  

SECTION 6.03

 

Conditions to the Obligations of the Investors

     52  

SECTION 6.04

 

Frustration of Closing Conditions

     53  

ARTICLE VII Termination; Survival

     54  

SECTION 7.01

 

Termination

     54  

SECTION 7.02

 

Effects of Termination

     55  

SECTION 7.03

 

Survival

     55  

SECTION 7.04

 

Limitation on Damages

     55  

SECTION 7.05

 

Non-Recourse

     55  

ARTICLE VIII Miscellaneous

     56  

SECTION 8.01

 

Notices

     56  

SECTION 8.02

 

Amendments, Waivers, etc.

     57  

SECTION 8.03

 

Counterparts

     57  

SECTION 8.04

 

Further Assurances

     57  

SECTION 8.05

 

Governing Law; Specific Enforcement; Submission to Jurisdiction; Waiver of Jury
Trial

     57  

SECTION 8.06

 

Interpretation

     58  

SECTION 8.07

 

Severability

     59  

SECTION 8.08

 

No Third-Party Beneficiaries

     59  

SECTION 8.09

 

Assignment

     59  

SECTION 8.10

 

Acknowledgment of Securities Laws

     60  

SECTION 8.11

 

Entire Agreement

     60  

 

Exhibits A          Form of Series A-1 Certificate of Designations B    Form of
Series A Certificate of Designations C    Form of AGS Engagement Letter D   
Form of Charter Amendment E    Form of RealCo Holdings I Operating Agreement F
   Form of Registration Rights Agreement G    Prohibited Transferees H    Form
of Legal Opinion of Schulte Roth & Zabel LLP

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED INVESTMENT AGREEMENT, dated as of June 9, 2020 (this
“Agreement”), among Albertsons Companies, Inc., a Delaware corporation (the
“Company”), each of the Persons set forth on Annex A-1 hereto (the “Non-Voting
Investors”) and each of the Persons set forth on Annex B-1 hereto (the “Voting
Investors” and together with the Non-Voting Voting Investors, collectively the
“Investors”).

WHEREAS, reference is hereby made to that certain Investment Agreement, dated as
of May 20, 2020, among the Company and each of the Persons set forth on Annex
A-1 and Annex B-2 thereto (the “Prior Agreement”);

WHEREAS, the Company and the Investors desire to amend and restate the Prior
Agreement in its entirety to effect, among other things, the reallocation of the
proportions of Preferred Shares and Purchase Price set forth on Annex A-2 and
Annex B 2 to the Prior Agreement between Related Investment Funds of the same
Investor;

WHEREAS, RealCo and the RE Investor are concurrently entering into the Amended
and Restated Real Estate Option Agreement (the “RE Agreement” and the
transactions contemplated by the RE Agreement, the “Real Estate Transactions”);

WHEREAS, substantially concurrently with the Real Estate Closing (as defined
herein), the Company desires to issue, sell and deliver to the Non-Voting
Investors in the proportions set forth on Annex A-2 hereto, and the Non-Voting
Investors desire to purchase and acquire from the Company, pursuant to the terms
and subject to the conditions set forth in this Agreement, an aggregate of
1,410,000 shares of the Company’s 6.75% Series A-1 Preferred Stock, par value
$0.01 per share (the “Series A-1 Preferred Stock”), having the voting powers,
designations, preferences and rights, and the qualifications, limitations and
restrictions, as set forth in the form of Certificate of Designations of the
6.75% Series A-1 Convertible Preferred Stock of the Company attached hereto as
Exhibit A (the “Series A-1 Certificate of Designation”); and

WHEREAS, substantially concurrently with the Real Estate Closing (as defined
herein), the Company desires to issue, sell and deliver to the Voting Investors
in the proportions set forth on Annex B-2 hereto, and the Voting Investors
desire to purchase and acquire from the Company, pursuant to the terms and
subject to the conditions set forth in this Agreement, an aggregate of 340,000
shares of the Company’s 6.75% Series A Preferred Stock, par value $0.01 per
share (the “Series A Preferred Stock”), having the voting powers, designations,
preferences and rights, and the qualifications, limitations and restrictions, as
set forth in the form of Certificate of Designations of the 6.75% Series A
Convertible Preferred Stock of the Company attached hereto as Exhibit B (the
“Series A Certificate of Designation”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby amend and restate the Prior
Agreement in its entirety as follows:

ARTICLE I

Definitions

SECTION 1.01     Definitions. (a) As used in this Agreement (including the
recitals hereto), the following terms shall have the following meanings:

“ABS Holder” has the meaning ascribed to this term in the Registration Rights
Agreement.

“ACM” means Apollo Capital Management, L.P.

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such specified Person; provided, that (i) the Company and
its Subsidiaries shall not be deemed to be Affiliates of any Investor or any of
its Affiliates, (ii) portfolio companies in which any Investor or any of its
Affiliates has an investment (whether as debt or equity) shall not be deemed an
Affiliate of such Investor or such Investor’s Affiliates and (iii) portfolio
companies in which any equityholder of the Company or any of their respective
Affiliates has an investment (whether as debt or equity) shall not be deemed an
Affiliate of the Company. For the purposes of this definition, “control”, when
used with respect to any specified Person, means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling,” “controlled,” “controlled by” and “under common control with”
have meanings correlative to the foregoing.

“AGS Engagement Letter” means the engagement letter between Apollo Global
Securities, LLC and the Company in the form attached hereto as Exhibit C.

“Apollo Holder” has the meaning ascribed to this term in the Registration Rights
Agreement.

“Apollo Investors” means each of the Persons set forth on Annex A-1 hereto under
the heading “Apollo Investors”.

“Board” means the board of directors of the Company.

“Business Day” means any day except a Saturday, a Sunday or other day on which
the SEC or banking institutions in New York, New York are authorized or required
by law, regulation or executive order to be closed.

“Bylaws” means the Amended and Restated Bylaws of the Company, as may be amended
and restated from time to time.

“Certificates of Amendment” means the Series A-1 Certificate of Designation, the
Series A Certificate of Designation and the Charter Amendment.

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as may be further amended and restated from time to time.

 

2



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of a Fundamental Change (as defined in
the Series A-1 Certificate of Designation and the Series A Certificate of
Designation).

“Charter Amendment” means Amended & Restated Certificate of Incorporation of the
Company in the form attached hereto as Exhibit D.

“Class A Common Stock” means the Company’s Class A Common Stock, par value $0.01
per share.

“Class A-1 Common Stock” means the Company’s Class A-1 Common Stock, par value
$0.01 per share.

“Clean Team Agreement” means that certain Clean Team Agreement, by and between
the Company and ACM, dated as of March 6, 2020.

“Code” means the United States Internal Revenue Code of 1986.

“Collective Bargaining Agreement” means any collective bargaining agreement or
other Contract (including participation agreements, side letters or memorandum
of understandings) with a labor union, trade union agreement or foreign works
council contract or arrangement. For purposes of the first sentence of
Section 3.11(a), “Collective Bargaining Agreement” shall refer solely to primary
agreement between the Company or its Subsidiaries and a labor union, excluding
any supplemental participation agreements, side letters or memorandum of
understandings.

“Common Stock” means, as applicable, (a) prior to the filing of the Charter
Amendment with the Secretary of State of the State of Delaware pursuant to the
DGCL, the common stock, par value $0.01 per share, of the Company and (b) from
and after the filing of the Charter Amendment with the Secretary of State of the
State of Delaware pursuant to the DGCL, the Class A Common Stock and the
Class A-1 Common Stock.

“Company Charter Documents” means the Certificate of Incorporation and Bylaws.

“Company Lease” means any lease, sublease, sub-sublease, license and other
agreement under which the Company or any of its Subsidiaries leases, subleases,
licenses, uses or occupies (in each case whether as landlord, tenant,
sublandlord, subtenant or by other occupancy arrangement), or has the right to
use or occupy, now or in the future, any real property.

“Company Leased Real Property” means all right, title and interest of the
Company and its Subsidiaries to any leasehold interests in any material real
property, together with all buildings, structures, improvements and fixtures
thereon.

“Company Plan” means each “employee pension benefit plan” (as defined in
Section 3(2) of ERISA, whether or not subject to ERISA), “employee welfare
benefit plan” (as defined in Section 3(1) of ERISA, whether or not subject to
ERISA) and each other plan, arrangement, agreement, or policy relating to stock
options, stock purchases, other equity-based compensation, bonus, incentive,
deferred compensation, employment, severance, retention, change in control,
termination, fringe benefits, disability medical, life, vacation, relocation or
other employee

 

3



--------------------------------------------------------------------------------

benefits, in each case sponsored, maintained or contributed to or entered into
or required to be sponsored, maintained or contributed to or entered into by the
Company or any of its Subsidiaries for the benefit of any Participant or with
respect to which the Company or any of its Subsidiaries has any direct or
indirect liability (whether contingent or otherwise), provided that “Company
Plan” shall not include any Multiemployer Plan.

“Competitively Sensitive Information” has the meaning ascribed to this term in
the Clean Team Agreement, including, without limitation, any non-public
information provided pursuant to Section 5.13(b) to the extent subject to the
terms thereof.

“Confidentiality Agreement” means the confidentiality agreement between the
Company and ACM, dated as of February 10, 2020, as amended and/or modified by
this Agreement.

“Contribution Agreement” means the Master Contribution Agreement by and among
the Company, Safeway Realty, LLC, Safeway, Inc. and RealCo Holdings I, to be
entered into in connection with the Real Estate Reorganization.

“Conversion Shares” means, as applicable, the Series A Preferred Stock and the
Common Stock, in each case, issuable upon conversion of the (i) Preferred Shares
or (ii) the Series A Preferred Stock into which such Preferred Shares are
converted.

“Data Room” means the electronic Donnelley Financial Solutions Venue containing
documents and materials relating to the Company as constituted as of the date
hereof.

“DGCL” means the General Corporation Law of the State of Delaware.

“Director Requirements” means with respect to an individual, that such
individual shall not be prohibited by law from service and complies with (i) all
applicable corporate governance policies and guidelines of the Company and the
Board and subject to any employment agreement or other agreement with an
employee of the Company or any of its Subsidiaries or controlled Affiliates,
(ii) all applicable legal, regulatory and stock exchange requirements (other
than any requirements under Section 303A of the New York Stock Exchange Listed
Company Manual regarding director independence) and (iii) Section 8 of the
Clayton Act, 15 U.S.C. § 19 and the rules and regulations promulgated
thereunder.

“Environmental Law” means any federal, state or local Law or Judgment relating
to pollution or protection of the environment, natural resources or, to the
extent relating to exposure to hazardous or toxic substances, human health or
safety.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any entity which, together with the Company, would be
treated as a single employer under Section 4001 of ERISA or Section 414 of the
Code.

“Escrow Agreement” means the Escrow Agreement (as defined in the RE Agreement).

“Ex-Im Laws” means all applicable Laws relating to export, re-export, transfer
or import controls (including without limitation, the Export Administration
Regulations administered by the U.S. Department of Commerce, and customs and
import laws and regulations administered by U.S. Customs and Border Protection).

 

4



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

“Expense Reimbursement Letter” means the expense reimbursement letter, dated as
of March 5, 2020, by and between the Company and Apollo Management Holdings,
L.P.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“Governmental Entity” means any federal, state or local, domestic or foreign
governmental or regulatory (including any stock exchange) authority, agency,
court, commission or other entity or self-regulatory organization.

“Guarantee” means any guarantee, letter of credit, surety bond (including any
performance bond), credit support agreement or other assurance of payment.

“Hazardous Materials” means any waste, substance or material that is classified,
regulated, defined or designated under Environmental Law as radioactive,
explosive, highly flammable, hazardous or toxic or as a contaminant or a
pollutant, including petroleum products, byproducts and distillates, heavy
metals (such as lead and cadmium), ozone-depleting substances, chlorinated
solvents, polychlorinated biphenyls, per- and polyfluoroalkyl substances,
friable asbestos and toxic mold.

“Hedging Transaction” means any transaction, agreement or arrangement (or series
of transactions, agreements or arrangements) (x) involving a security linked to
the Common Stock or any security that would be deemed to be a “derivative
security” (as defined in Rule 16a-1(c) under the Exchange Act) with respect to
the Common Stock, (y) that hedges or transfers, directly or indirectly, some or
all of the economic risk of ownership of the Common Stock, including any short
sale or purchase, forward contract, equity swap, put or call option, put or call
equivalent position, collar, non-recourse loan, sale of exchangeable security or
similar transaction or (z) that relates to, is based on, or derives any
significant part of its value from the Common Stock.

“HPS Investors” means each of the Persons set forth on Annex A-1 hereto under
the heading “HPS Investors”.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, and
the rules and regulations promulgated thereunder.

“HSR Clearance” means the expiration or termination of any waiting period under
the HSR Act, applicable to either the conversion of Preferred Shares into Voting
Stock or the designation of a director to the Board as contemplated in
Section 5.11(a), with respect to the Apollo Investors or the HPS Investors, as
applicable.

“Indebtedness” means, with respect to any Person, without duplication, the
principal of, accrued and unpaid interest, prepayment and redemption premiums or
penalties then due and

 

5



--------------------------------------------------------------------------------

payable (if any), unpaid fees or expenses and other Liabilities in respect of
(i) all obligations of such Person for borrowed money, or with respect to
deposits or advances of any kind to such Person (other than extensions of trade
credit to customers of such Person and its Subsidiaries in the ordinary course
of business), (ii) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (iii) all obligations of such Person
which are or would be required to be classified as a finance lease under GAAP,
(iv) all obligations of such Person pursuant to securitization or factoring
programs or arrangements, (v) all Guarantees and arrangements having the
economic effect of a Guarantee of such Person of any Indebtedness of any other
Person, (vi) all obligations or undertakings of such Person to maintain or cause
to be maintained the financial position or covenants of others or to purchase
the obligations or property of others (other than the purchase of inventory,
supplies and equipment in the ordinary course of business), (vii) net cash
payment obligations of such Person under swaps, options, derivatives and other
hedging agreements or arrangements that will be payable upon termination thereof
(assuming they were terminated on the date of determination), (viii) letters of
credit, bank guarantees, and other similar contractual obligations entered into
by or on behalf of such Person, (ix) all obligations of such Person issued or
assumed as the deferred purchase price of property, all conditional sale
obligations of such Person and all obligations of such Person under any title
retention agreement (but excluding trade accounts payable and other accrued
current liabilities), and (x) all obligations of the type referred to in the
foregoing clauses secured by any Lien on any property or asset.

“Intellectual Property” means any and all intellectual property rights in the
following, in any and all countries: (i) patents and all applications therefor
(including all reissues, divisionals, continuations, continuations-in-part,
reexaminations, supplemental examinations, inter partes reviews, post-grant
oppositions, substitutions and extensions thereof), including statutory
protection for utility models, industrial designs, and inventions
(ii) trademarks, servicemarks, brand names, trade names, taglines, social media
identifiers, logos, certification marks, collective marks, and other indicia of
origin, and all applications, registrations and renewals therefor, together with
the goodwill associated with any of the foregoing, (iii) copyrights,
applications and registrations therefor and renewals, extensions, restorations
and reversions thereof, (iv) software, including source code, executable code,
firmware and all documentation related to any of the foregoing, (v) internet
domain names, and (vi) trade secrets and other confidential and proprietary
business information, including confidential and proprietary know-how,
processes, procedures and databases.

“IPO” means, a bona fide underwritten initial public offering and sale of Common
Stock registered under the Securities Act pursuant to an effective registration
statement under the Securities Act, including sales by the Company and/or
selling stockholders.

“IPO Representative” means, (i) the Apollo Investors, for so long as the Apollo
Investors, the HPS Investors and their respective Related Investment Funds
continue to hold, in the aggregate, greater than 50% of the Preferred Shares (or
Conversion Shares) and (ii) thereafter, the representative designated in writing
by the holders of 2/3rds of the Preferred Shares.

“IRS” means the Internal Revenue Service.

 

6



--------------------------------------------------------------------------------

“Judgment” means any judgment, injunction, order or decree of any Governmental
Entity.

“Knowledge” means, with respect to the Company, the actual knowledge as of the
date hereof of the individuals listed on Section 1.01(a)(i) of the Company
Disclosure Letter after due inquiry of the direct reports of such individual.

“Liabilities” means, collectively, all obligations, liabilities and commitments
of any nature, whether known or unknown, express or implied, primary or
secondary, direct or indirect, liquidated, absolute, accrued, contingent or
otherwise and whether due or to become due.

“Licensed Intellectual Property” means all Intellectual Property used in the
operation of the business of the Company pursuant to a valid license or to which
the Company or a Subsidiary of the Company otherwise has a lawful right to use.

“Liens” means any pledges, liens, charges, mortgages, easements, leases,
subleases, rights of way, covenants, conditions, rights of first offer or
refusal, options, encumbrances or security interests of any kind or nature.

“Master Lease” means the Master Lease (as defined in the RE Agreement).

“Material Adverse Effect” means any circumstance, development, effect, change,
event, occurrence or state of facts that, individually or in the aggregate, has
had or would reasonably be expected to have a material adverse effect on (1) the
business, results of operations, assets, Liabilities or financial condition of
the Company and its Subsidiaries taken as a whole; provided, however, that none
of the following, and no effect, change, event or occurrence arising out of, or
resulting from, the following, shall constitute or be taken into account,
individually or in the aggregate, in determining whether a Material Adverse
Effect has occurred or may occur: any effect, change, event or occurrence that
results from or arises in connection with (A) changes in or conditions generally
affecting the industry in which the Company and its Subsidiaries operate,
(B) general economic or regulatory, legislative or political conditions or
securities, credit, financial or other capital markets conditions in any
jurisdiction, (C) exchange rate conditions or fluctuations in any jurisdiction,
(D) any failure, in and of itself, by the Company and its Subsidiaries to meet
any internal or published projections, forecasts, estimates or predictions in
respect of revenues, earnings or other financial or operating metrics for any
period, (E) geopolitical conditions, the outbreak or escalation of hostilities,
any acts of war (whether or not declared), sabotage, terrorism or man-made
disaster, or any escalation or worsening of any of the foregoing, (F) any
volcano, tsunami, hurricane, tornado, windstorm, flood or earthquake, (G) the
execution and delivery of this Agreement or the public announcement or pendency
of the Transactions, the Real Estate Transactions or an IPO, (H) any change, in
and of itself, in the market price, credit ratings or trading volume of the
Company’s or any of its Subsidiaries’ securities, (I) any change in GAAP (or
authoritative interpretation thereof), including accounting and financial
reporting pronouncements by the SEC and the Financial Accounting Standards Board
or applicable Law, or (J) the taking of any specific action expressly required
by this Agreement (other than the obligations of the Company pursuant to
Section 5.01(a)) or taken with the written consent of the Required Holders (it
being understood that the exceptions in clauses (D) and (H) shall not be taken
into account in determining whether or not the underlying cause of

 

7



--------------------------------------------------------------------------------

any such failure or change referred to therein (if not otherwise falling within
any of the exceptions provided by clauses (A) through (J) hereof) gives rise to
a Material Adverse Effect); provided that the exceptions in clauses (A), (B),
(E) and (F) above shall not apply to the extent such circumstance, development,
effect, change, event, occurrence or state of facts has a disproportionate
impact on the Company and its Subsidiaries, taken as a whole, relative to other
participants in the industry in which the Company and its Subsidiaries operate,
or (2) the ability of the Company and its Subsidiaries to timely consummate the
Transactions or to perform their respective material obligations under the
Related Agreements.

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.

“Owned Intellectual Property” means the Intellectual Property owned or purported
to be owned by the Company or any of its Subsidiaries.

“Participant” means any current or former director, officer, employee or
independent contractor of the Company or any of its Subsidiaries.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Liens” means (i) statutory Liens for Taxes, assessments or other
charges by Governmental Entities not yet due and payable or the amount or
validity of which is being contested in good faith and by appropriate
proceedings, in each case for which adequate reserves have been established in
accordance with GAAP, (ii) mechanics’, materialmen’s, carriers’, workmen’s,
warehousemen’s, repairmen’s, landlords’ and similar Liens granted or which arise
in the ordinary course of business that are not yet due and payable or the
amount or validity of which is being contested in good faith and by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP, (iii) Liens securing payment, or any obligation, of the Company or
its Subsidiaries with respect to Indebtedness outstanding on the date hereof or
permitted to be incurred pursuant to Section 5.01, (iv) pledges or deposits by
the Company or any of its Subsidiaries under workmen’s compensation Laws,
unemployment insurance Laws or similar legislation, or good faith deposits in
connection with bids, tenders, Contracts (other than for the payment of
Indebtedness) or leases or subleases to which such entity is a party, or
deposits to secure public or statutory obligations of such entity or to secure
surety or appeal bonds to which such entity is a party, or deposits as security
for contested Taxes, in each case incurred or made in the ordinary course of
business, (v) licenses granted to third parties in the ordinary course of
business by the Company or any of its Subsidiaries, (vi) Liens created by or
through the actions of any Investor or any of such Investor’s Affiliates,
(vii) other than Liens arising out of a default, Liens created by contractual
obligations of the Company or its Subsidiaries in effect as of the date of this
Agreement pursuant to Contracts (a) filed with the SEC and publicly available on
or after February 24, 2018 or (b) which have been made available to the Apollo
Investors, (viii) Liens discharged at or prior to the Closing Date,
(ix) transfer restrictions imposed by applicable securities or other Law,
(x) easements, rights-of-way, encroachments, restrictions, conditions and other
similar non-monetary Liens incurred or suffered in the ordinary course of
business and which, individually or in the aggregate, would not reasonably be
expected to impair in any material respect the use and operation of the
applicable real property to which they relate in the conduct of the business of
the Company and its

 

8



--------------------------------------------------------------------------------

Subsidiaries as currently conducted, (xi) zoning, entitlement, building and
other land use regulations imposed by Governmental Entities having jurisdiction
over such real property, and (xii) Liens placed by any developer, landlord or
owner on real property over which the Company or any of its Subsidiaries has
leasehold or easement rights and subordination, non-disturbance or similar
agreements relating thereto.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization or Governmental Entity or other entity.

“Phantom Unit Plan” means the Albertsons Companies, Inc. Phantom Unit Plan, as
amended from time to time.

“Qualified IPO” shall mean an IPO that generates gross cash proceeds to the
Company and/or selling stockholders of at least $1,000,000,000 in the aggregate.

“RE Investor” means RE Investor Holdings, LLC, a Delaware limited liability
company.

“RealCo” means ACI Real Estate Company LLC, a Delaware limited liability
company.

“RealCo Entities” means RealCo Holdings I and each of its direct and indirect
Subsidiaries.

“RealCo Governing Documents” means the RealCo Governing Documents (as defined in
the RE Agreement).

“RealCo Holdings I” means ACI Real Estate Holding I Company LLC, a Delaware
limited liability company.

“RealCo Holdings I Operating Agreement” means the amended and restated limited
liability company agreement of RealCo Holdings I, by and among, the Company, the
RE Investor and RealCo Holdings I in the form attached hereto as Exhibit E.

“RealCo Holdings II” means ACI Real Estate Holding II Company LLC, a Delaware
limited liability company.

“Real Estate Closing” means the Closing (as defined in the RE Agreement).

“Real Estate Reorganization” means the Real Estate Reorganization (as defined in
the RE Agreement) and the Real Estate Transactions.

“Real Estate Reorganization Documents” means the RE Agreement (including the
other agreements defined as “Related Agreements” therein), the Escrow Agreement,
the RealCo Governing Documents, the Master Lease, the Contribution Agreement and
each other Contract pursuant to which the Real Estate Reorganization is
consummated.

“Registration Rights Agreement” means the registration rights agreement between
the Company, the Investors and the other parties thereto in the form attached
hereto as Exhibit F.

 

9



--------------------------------------------------------------------------------

“Registrable Securities” has the meaning ascribed to this term in the
Registration Rights Agreement.

“Related Agreements” means (i) the Certificates of Amendment, the Registration
Rights Agreement and any other agreements between or among the Company, the
Investors and any of their respective Affiliates entered into to give effect to
the transactions contemplated by this Agreement, but excluding the RE Agreement
and the other agreements defined as “Related Agreements” therein, (ii) the
RealCo Holdings I Operating Agreement and (iii) the AGS Engagement Letter.

“Related Investment Parties” means, with respect to any Person, such Person’s
Related Investment Funds and each of their respective current or potential
limited partners or members.

“Related Investment Funds” means, with respect to any Person, such Person’s
Affiliates and its and their respective current or potential investment funds,
co-investment funds, successor investment funds and other investment vehicles
and managed accounts under direct or indirect common management, governance or
control and other similar investment management relationships therewith.

“Representative” means, with respect to any Person, the directors, officers,
employees, investment bankers, financial advisors, attorneys, accountants or
other advisors, agents or representatives of such Person.

“Required Holders” means, which respect to any time of determination, (i) prior
to the Closing, the Non-Voting Investors and (ii) on or after the Closing,
holders of at least a majority of the aggregate number of shares of outstanding
Preferred Shares.

“Restricted Stock Unit Awards” means restricted stock unit awards (whether
time-based or performance-based and whether granted under the Phantom Unit Plan
or otherwise) pursuant to which Common Stock is directly or indirectly issuable.

“Safeway” means Safeway, Inc., a Delaware corporation.

“Sanctioned Person” means any Person: (a) listed on any Sanctions-related list
of designated or blocked persons; (b) resident in, or organized under the laws
of a country or territory that is the subject of comprehensive restrictive
Sanctions from time to time (which includes, as of the date of this Agreement,
Cuba, Iran, North Korea, Syria, and the Crimea region); or (c) majority-owned or
controlled by any of the foregoing.

“Sanctions” means those trade, economic and financial sanctions laws,
regulations, embargoes, and restrictive measures (in each case having the force
of Law) administered, enacted or enforced from time to time by the U.S.
Department of Treasury’s Office of Foreign Assets Control (including without
limitation 31 C.F.R. Part V, the Iran Sanctions Act, the Comprehensive Iran
Sanctions, Accountability and Divestment Act, the Iran Threat Reduction and
Syria Human Rights Act, the Iran Freedom and Counter-Proliferation Act of 2012,
and any executive order issued pursuant to any of the foregoing).

“SEC” means the U.S. Securities and Exchange Commission.

 

10



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Service Provider” means any current or former employee, officer, director,
consultant or independent contractor of the Company or any of its Subsidiaries.

“Specified Rights” means, with respect to an Investor, such Investor’s right to,
as applicable, (i) designate observers or directors to the Board as contemplated
by Section 5.11 and (ii) own (x) Series A Preferred Stock or (y) Class A Common
Stock issuable upon conversion of the Preferred Shares.

“Subsidiary” means, with respect to any Person, another Person, an amount of the
voting securities, other voting rights or voting partnership interests of which
is sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, more than 50% of the
equity interests of which) is owned directly or indirectly by such first Person;
provided, that, in all events, each of the RealCo Entities shall be deemed to be
Subsidiaries of the Company and Safeway for so long as they own, directly or
indirectly, any equity interests of such RealCo Entity.

“Tax” means (i) any and all U.S. federal, state, local, non-U.S. and other
taxes, levies, fees, imposts, duties, and similar governmental charges
(including any interest, fines, assessments, penalties or additions to tax
imposed in connection therewith or with respect thereto) including (x) taxes
imposed on, or measured by, income, franchise, profits or gross receipts, and
(y) ad valorem, value added, capital gains, sales, goods and services, use, real
or personal property, escheat, capital stock, license, branch, payroll,
estimated withholding, employment, social security (or similar), unemployment,
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, transfer and gains taxes, and customs duties,
(ii) any and all liability for the payment of any items described in clause
(i) above as a result of being (or ceasing to be) a member of an affiliated,
consolidated, combined, unitary or aggregate group (or being included (or being
required to be included) in any Tax Return related to such group), including
pursuant to Treasury Regulations Section 1.1502-6 (or comparable provision of
state, local or non-U.S. Tax law) and (iii) any and all liability for the
payment of any amounts described in clause (i) or (ii) above as a result of any
express or implied obligation to indemnify any other person, or any successor or
transferee liability.

“Tax Contest” means any audit, suit, conference, action, assessment,
investigation, claim, administrative or judicial proceeding, or other similar
interaction with a Governmental Entity with respect to any Tax.

“Tax Return” means any and all reports, returns, declarations, claims for
refund, elections, disclosures, estimates, information reports or returns or
statements supplied or required to be supplied to a Governmental Entity in
connection with Taxes, including any schedule or attachment thereto or amendment
thereof.

“Title IV Plan” means a single-employer plan that is subject to Title IV of
ERISA.

 

11



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Related Agreements, the RE
Agreement, the Equity Commitment Letters, the Expense Reimbursement Letter, the
Confidentiality Agreement and the Clean Team Agreement.

“Transaction Litigation” means any Action made or instituted or, to the
Company’s Knowledge, threatened by, or any written or, to the Knowledge of the
Company, oral demand by, any current or former stockholder (or other holder of
any other equity securities) or creditor of the Company, or any Affiliate,
trustee or beneficiary, or other person acting on behalf or for the benefit of
any stockholder (or other holder of any other equity securities) or creditor of
the Company, (i) asserting, seeking to assert, or based upon any alleged breach
of fiduciary duty, usurping corporate opportunity or similar breach of care,
loyalty or comparable claims by any officer, director, trustee, fiduciary, agent
or current or former stockholder of the Company occurring prior to the Closing
in connection with this Agreement or the Transaction Documents, or
(ii) challenging this Agreement or the Transaction Documents or the transactions
contemplated thereby or seeking to directly or indirectly enjoin, delay or
prevent the transactions contemplated by the Transaction Documents or seeking
damages in connection with the transactions contemplated by the Transaction
Documents.

“Transactions” means the transactions contemplated by this Agreement and the
Related Agreements.

“Treasury Regulations” means the Treasury regulations promulgated under the
Code.

“Voting Stock” means capital stock of the Company having the present right to
vote in any election of directors to the Board.

(b)    The words “date hereof”, “date of this Agreement” and words of similar
import shall refer to May 20, 2020; provided, that, with respect to any Investor
who was not a signatory to the Prior Agreement and solely for purposes of
Article IV, such words shall refer to June 9, 2020.

(c)    In addition to the terms defined in Section 1.01(a), the following terms
have the meanings assigned thereto in the Sections set forth below:

 

Term

  

Section

Action    SECTION 3.07 Affiliate Arrangement    SECTION 3.19 Agreement   
Preamble Anticorruption Laws    SECTION 3.21 Balance Sheet Date   
SECTION 3.05(c) Bankruptcy and Equity Exception    SECTION 3.03 Closing   
SECTION 2.02 Closing Date    SECTION 2.02 COBRA    SECTION 3.10 Company   
Preamble Company Certifications    SECTION 3.05 Company Disclosure Letter   
ARTICLE III

 

12



--------------------------------------------------------------------------------

Term

  

Section

Company Fundamental Representations    SECTION 6.03(a) Company Group    SECTION
3.10 Company Intellectual Property    SECTION 3.13 Company Preferred Stock   
SECTION 3.02 Company Products    SECTION 3.20(b) Company SEC Documents   
SECTION 3.05 Company Securities    SECTION 3.02(b) Contract    SECTION 3.03(b)
Designated Exchange    SECTION 5.19(a) DOJ    SECTION 5.05(b) DOL    SECTION
3.10 Equity Commitment Letters    SECTION 4.05 Equity Investors    SECTION 4.05
FCPA    SECTION 3.21 Filed SEC Documents    ARTICLE III Financing    SECTION
4.05 Fiscal Year    SECTION 5.13(a)(i) FLSA    SECTION 3.11(b) FTC    SECTION
5.05(b) Government Official    SECTION 3.21 Investor    Preamble IPO Demand   
SECTION 5.19(a) Laws    SECTION 3.08 Listing    SECTION 5.19(a) Material
Contracts    SECTION 3.15 Money Laundering Laws    SECTION 3.23 Non-Recourse
Party    SECTION 7.05 Non-Voting Investors    Preamble Observer    SECTION
5.11(b) Outside Date    SECTION 7.01(b)(i) Owned Real Property    SECTION 3.14
Permits    SECTION 3.08 Preferred A Shares    SECTION 2.01 Preferred A-1 Shares
   SECTION 2.01 Preferred Shares    SECTION 2.01 Purchase    SECTION 2.01
Purchase Price    SECTION 2.01 RE Agreement    Recitals Real Estate Transactions
   Recitals RealCo Real Property    SECTION 3.14 Series A Certificate of
Designation    Recitals Series A Preferred Stock    Recitals Series A-1
Certificate of Designation    Recitals Series A-1 Preferred Stock    Recitals
Transaction Expenses    SECTION 5.10 Transfer    SECTION 5.17 Voting Investors
   Preamble WARN Act    SECTION 3.11(b)

 

13



--------------------------------------------------------------------------------

ARTICLE II

Purchase and Sale

SECTION 2.01     Purchase and Sale. On the terms and subject to the conditions
set forth in this Agreement, at the Closing, for an aggregate purchase price of
$1,651,800,000 (the “Purchase Price”): (a) the Non-Voting Investors shall
purchase and acquire from the Company, and the Company shall issue, sell and
deliver to the Non-Voting Investors, 1,460,000 shares of Series A-1 Preferred
Stock, in each case, in the proportions set forth on Annex A-2 hereto (the
“Preferred A-1 Shares”) and (b) the Voting Investors shall purchase and acquire
from the Company, and the Company shall issue, sell and deliver to the Voting
Investors, 290,000 shares of Series A Preferred Stock, in each case, in the
proportions set forth on Annex B-2 hereto (the “Preferred A Shares” and together
with the Preferred A-1 Shares, the “Preferred Shares”). The purchase of the
Preferred Shares pursuant to this Section 2.01 is referred to as the “Purchase”.

SECTION 2.02     Closing. (a) The closing of the Purchase (the “Closing”) shall
take place at the offices of Schulte, Roth & Zabel LLP, 919 Third Avenue, New
York, New York 10022, on the second Business Day following the satisfaction (or,
to the extent permitted by Law, the waiver by the party entitled to the benefit
thereof) of the conditions set forth in Article VI, other than those conditions
that by their nature are to be satisfied as of the Closing (but subject to the
satisfaction or waiver of such conditions at the Closing), or at such other
place, time and date as shall be agreed between the Company and the Required
Holders; provided, that in no event shall the Closing occur prior to the date
that is ten (10) Business Days following the date hereof. The date on which the
Closing occurs is referred to in this Agreement as the “Closing Date”. The
Closing shall be deemed to occur and be effective as of 12:01 a.m. New York City
time on the Closing Date.

(b)    At the Closing, to effect the purchase and sale of the Preferred Shares,
(i) each Investor shall pay to the Company, by wire transfer to a bank account
designated in writing by the Company at least two Business Days prior to the
Closing Date, in immediately available funds, the portion of the Purchase Price
listed opposite the name of such Investor on Annex A-2 or Annex B-2, (ii) the
Company shall deliver to each Investor the number of Preferred Shares listed
opposite the name of such Investor on Annex A-2 or Annex B-2 free and clear of
all Liens, except restrictions imposed by the Securities Act and any applicable
state securities Laws and any restrictions imposed pursuant to the Transaction
Documents (and, reasonably promptly following the Closing, the Company will
provide each Investor with evidence reasonably acceptable to such Investor
representing the ownership by such Investor of such number of Preferred Shares),
and (iii) the Company shall make the filing described in Section 6.01(b).

 

14



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties of the Company

The Company represents and warrants to each Investor as of the date hereof and
as of the Closing (except to the extent made only as of a specified date, in
which case such representation and warranty is made as of such date) that,
except as (A) set forth in the confidential disclosure letter delivered by the
Company to the Investors on the date hereof (the “Company Disclosure Letter”)
(it being understood that any information, item or matter set forth on one
section or subsection of the Company Disclosure Letter shall be deemed to apply
to and qualify the section or subsection of this Agreement to which it
corresponds in number and each other section or subsection of this Agreement
(other than Section 5.01) to the extent that it is reasonably apparent on the
face of such disclosure that such information, item or matter is relevant to
such other section or subsection) or (B) disclosed in any report, schedule,
form, statement or other document (including exhibits) filed with, or furnished
to, the SEC and publicly available on or after February 24, 2018 and prior to
the date hereof (the “Filed SEC Documents”), other than any disclosures set
forth in the “Risk Factors” or forward-looking statement sections of such Filed
SEC Documents and any other disclosures included therein to the extent they are
predictive or forward looking in nature; provided, that this clause (B) shall
not apply to the representations and warranties set forth in Sections 3.01,
3.02, 3.03(a) and 3.06(b).

SECTION 3.01     Organization; Standing. (a) The Company is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has all requisite corporate power and corporate authority necessary
to carry on its business as it is now being conducted, except (other than with
respect to the Company’s due organization and valid existence) as, individually
or in the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect. The Company is duly licensed or qualified to do
business (where such concept is recognized under applicable Law) in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary, except where the failure to be so
licensed or qualified, individually or in the aggregate, has not had and would
not reasonably be expected to have a Material Adverse Effect. True and complete
copies of the Company Charter Documents (as amended to the date hereof) are
included in the Filed SEC Documents.

(b)    Each of the Company’s Subsidiaries is duly organized, validly existing
and in good standing (where such concept is recognized under applicable Law)
under the Laws of the jurisdiction of its organization, except where (other than
in the case of the RealCo Entities) the failure to be so organized, existing or
in good standing, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect. Each of the Company’s
Subsidiaries is duly licensed or qualified to do business (where such concept is
recognized under applicable Law) in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary,
except where (other than in the case of the RealCo Entities) the failure to be
so licensed or qualified, individually or in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(c)    As of the Closing, each of the RealCo Entities will have been formed
solely for the purpose of the Real Estate Transactions. As of the Closing, none
of the RealCo Entities has ever had any employees. Except for the Real Estate
Reorganization Documents and the contractual obligations associated therewith,
as of the Closing, none of the RealCo Entities is a party to any Contract, has
incurred any Indebtedness or other Liabilities (other than Tax Liabilities and
de minimis Liabilities in the ordinary course of business such as state
franchise taxes), has acquired or has owned or used any assets (other than the
Owned Real Property owned by it and the equity securities of its Subsidiaries,
as applicable) or has engaged in any other business activities since its
formation other than in connection with such formation.

SECTION 3.02     Capitalization. (a) As of the date hereof, the authorized
capital stock of the Company consists of 1,000,000,000 shares of Common Stock
and 100,000,000 shares of preferred stock, par value $0.01 per share (“Company
Preferred Stock”). As of the Closing (and after giving effect to the filing of
the Certificates of Amendment with the Secretary of State of the State of
Delaware), the authorized capital stock of the Company consists of 1,000,000,000
shares of Class A Common Stock, 150,000,000 shares of Class A-1 Common Stock and
100,000,000 shares of Company Preferred Stock, of which 340,000 shares of Series
A Preferred Stock and 1,410,000 shares of Series A-1 Preferred Stock will be
authorized as of the Closing. As of the date hereof, (i) 280,230,931 shares of
Common Stock were issued and outstanding, (ii) 1,772,018 shares of Common Stock
were held by the Company in its treasury, (iii) no shares of Company Preferred
Stock were issued or outstanding and (iv) Section 3.02(a) of the Company
Disclosure Letter sets forth (x) the number of shares of Common Stock that are
reserved and available for issuance, directly or indirectly, pursuant to
outstanding Phantom Unit Awards and other outstanding awards (whether time-based
or performance-based) under the Phantom Unit Plan, (y) the number of shares of
Common Stock that are reserved and available for issuance, directly or
indirectly, pursuant to future awards (whether time-based or performance-based)
under the Phantom Unit Plan and (z) the number of shares of Common Stock to be
reserved and available for issuance, directly or indirectly, pursuant to future
awards (whether time-based or performance-based) under the Albertsons Companies,
Inc. 2020 Omnibus Incentive Plan.

(b)    Except as described in this Section 3.02, as of the date hereof, there
were no (i) outstanding shares of capital stock of, or other equity or voting
interests in, the Company, (ii) outstanding securities convertible into or
exchangeable for shares of capital stock of, or other equity or voting interests
in, the Company, (iii) outstanding options, warrants, stock appreciation rights,
phantom stock rights, rights or other commitments or agreements to acquire from
the Company or any Subsidiary, or that obligate the Company or any Subsidiary to
issue, any capital stock of, or other equity or voting interests (or voting
debt) in, or any securities convertible into or exchangeable for shares of
capital stock of, or other equity or voting interests in, the Company,
(iv) obligations of the Company or any Subsidiary to grant, extend or enter into
any subscription, warrant, right, convertible or exchangeable security or other
similar agreement or commitment relating to any capital stock of, or other
equity or voting interests in, the Company (the items in clauses (i), (ii),
(iii) and (iv) being referred to collectively as “Company Securities”) and
(v) other obligations by the Company or any of its Subsidiaries to make any
payments or provide any economic value based on the price or value of any
Company Securities or dividends paid thereon. Except with respect to the Phantom
Unit Plan, there are no outstanding agreements of any kind which obligate the
Company or any of its Subsidiaries to repurchase, redeem or

 

16



--------------------------------------------------------------------------------

otherwise acquire any Company Securities, or obligate the Company to grant,
extend or enter into any such agreements relating to any Company Securities,
including any agreements granting any preemptive rights, subscription rights,
anti-dilutive rights, rights of first refusal or similar rights with respect to
any Company Securities. None of the Company or any Subsidiary of the Company is
a party to any stockholders’ agreement, voting trust agreement, registration
rights agreement or other similar agreement or understanding relating to any
Company Securities or any other agreement relating to the disposition, voting or
dividends with respect to any Company Securities. All outstanding shares of
Common Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights. The Preferred Shares and the
Conversion Shares will be, when issued, duly authorized and validly issued,
fully paid and nonassessable and issued in compliance with all applicable
federal and state securities Laws, and such shares will not be issued in
violation of any purchase option, call option, preemptive right, resale right,
subscription right, right of first refusal or similar right, and will be free
and clear of all Liens, except restrictions imposed by the Securities Act and
any applicable state securities Laws and any restrictions imposed pursuant to
the Transaction Documents. The Preferred Shares, when issued, and the Conversion
Shares, if and when issued, will have the terms and conditions and entitle the
holders thereof to the rights set forth in the Company Charter Documents, as
amended by the Certificates of Amendment. The Conversion Shares issuable upon
conversion of the Preferred Shares, the Series A Preferred Stock and the
Class A-1 Common Stock have been duly reserved for issuance.

(c)    Section 3.02(c) of the Company Disclosure Letter sets forth, as of the
date hereof, the name and jurisdiction of organization of each material
Subsidiary of the Company and the holder of each equity interest therein. All of
the outstanding shares of capital stock of, or other equity or voting interests
in, each material Subsidiary of the Company (except for directors’ qualifying
shares or the like) are owned directly or indirectly, beneficially and of
record, by the Company free and clear of all Liens, except for Permitted Liens.
Each outstanding share of capital stock of each material Subsidiary of the
Company, which is held, directly or indirectly, by the Company, is duly
authorized, validly issued, fully paid, nonassessable and free of preemptive
rights, and, except as set forth in the Transaction Documents, there are no
subscriptions, options, warrants, rights, calls, contracts or other commitments,
understandings, restrictions or arrangements relating to the issuance,
acquisition, redemption, repurchase or sale of any shares of capital stock or
other equity or voting interests of any material Subsidiary of the Company,
including any right of conversion or exchange under any outstanding security,
instrument or agreement, any agreements granting any preemptive rights,
subscription rights, anti-dilutive rights, rights of first refusal or similar
rights with respect to any securities of any Subsidiary of the Company.

SECTION 3.03    Authority; Noncontravention; Voting Requirements. (a) The
Company has all necessary corporate power and corporate authority to execute and
deliver this Agreement and the Related Agreements and to perform its obligations
hereunder and thereunder and to consummate the Transactions. The execution,
delivery and performance by the Company of this Agreement and the Related
Agreements, and the consummation by it of the Transactions, have been duly
authorized and approved by its Board, and, except for filing the Certificates of
Amendment with the Secretary of State of the State of Delaware pursuant to the
DGCL, no other corporate action on the part of the Company or its stockholders
is necessary to authorize the execution, delivery and performance by the Company
of this Agreement and the Related

 

17



--------------------------------------------------------------------------------

Agreements and the consummation by it of the Transactions. This Agreement has
been and the Related Agreements will be on the Closing Date, duly executed and
delivered by the Company and, assuming due authorization, execution and delivery
hereof and thereof by each Investor, this Agreement constitutes, and the Related
Agreements will on the Closing Date constitute, a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except that such enforceability (i) may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
Laws of general application affecting or relating to the enforcement of
creditors’ rights generally and (ii) is subject to general principles of equity,
whether considered in a proceeding at law or in equity (the “Bankruptcy and
Equity Exception”).

(b)    Neither the execution and delivery of this Agreement nor any of the
Related Agreements by the Company, nor the consummation by the Company of the
Transactions, nor performance or compliance by the Company with any of the terms
or provisions hereof or thereof, will (i) conflict with or violate any provision
of (A) the Company Charter Documents or (B) any similar organizational documents
of any of the Company’s Subsidiaries or (ii) assuming that the authorizations,
consents and approvals referred to in Section 3.04 are obtained prior to the
Closing Date and the filings referred to in Section 3.04 are made and any
waiting periods thereunder have terminated or expired prior to the Closing Date,
(x) except as set forth in Section 3.03(b) of the Company Disclosure Letter,
violate or constitute a default (or constitute an event which, with notice or
lapse of time or both, would constitute a violation or default) under any of the
terms, conditions or provisions of any loan or credit agreement, debenture,
note, bond, mortgage, indenture, deed of trust, lease, sublease, license,
contract or other agreement, instrument, arrangement or understanding (each, a
“Contract”) to which the Company or any of its Subsidiaries is a party or
accelerate any obligations or rights under or give a right of termination of
(whether or not with notice, lapse of time or both) any such Contract,
(y) violate any Law, judgment, writ or injunction of any Governmental Entity
applicable to the Company or any of its Subsidiaries or (z) result in the
creation of any Lien on any properties or assets of the Company or any of its
Subsidiaries, except, in the case of clause (ii), as, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.

(c)    No vote, consent or approval of the stockholders of the Company is
required under applicable Law, the Company Charter Documents or under any
Contract between the Company and any stockholder of the Company, to authorize or
approve this Agreement or the Transactions, in each case other than any such
vote, consent and approval which has been obtained.

(d)    The Subsidiaries of the Company have all necessary corporate or other
power and authority to execute and deliver the Real Estate Reorganization
Documents and to perform their respective obligations thereunder and to
consummate the Real Estate Reorganization. The execution, delivery and
performance by the Subsidiaries of the Company of the Real Estate Reorganization
Documents, and the consummation by the Subsidiaries of the Company of the Real
Estate Reorganization, have been duly authorized and approved by their
respective board of directors and/or members or stockholders (as applicable),
and no other corporate action on the part of the Subsidiaries of the Company or
their respective direct or indirect members or stockholders (as applicable) is
necessary to authorize the execution, delivery and performance by

 

18



--------------------------------------------------------------------------------

the Subsidiaries of the Company of the Real Estate Reorganization Documents and
the consummation by the Subsidiaries of the Company of the Real Estate
Reorganization. The Real Estate Reorganization Documents will be on the Closing
Date, duly executed and delivered by the Subsidiaries of the Company and,
assuming due authorization, execution and delivery hereof and thereof by the
other parties thereto, will on the Closing Date constitute, a legal, valid and
binding obligation of the Subsidiaries of the Company, subject, as to
enforceability, to the Bankruptcy and Equity Exceptions. Neither the execution
and delivery of the Real Estate Reorganization Documents by the Subsidiaries of
the Company, nor the consummation by the Subsidiaries of the Company of the Real
Estate Reorganization, nor performance or compliance by the Subsidiaries of the
Company with any of the terms or provisions thereof, will (i) conflict with or
violate any provision of the organizational documents of any of the Company’s
Subsidiaries or (ii) (x) except as set forth in Section 3.03(d) of the Company
Disclosure Letter, violate or constitute a default (or constitute an event
which, with notice or lapse of time or both, would constitute a violation or
default) under any Contract to which the Subsidiaries of the Company is a party
or accelerate any obligations or rights under or give a right of termination of
(whether or not with notice, lapse of time or both) any such Contract,
(y) violate any Law, judgment, writ or injunction of any Governmental Entity
applicable to the Subsidiaries of the Company or (z) result in the creation of
any Lien on any properties or assets of the Subsidiaries of the Company.

SECTION 3.04    Governmental Approvals. Except for (a) the filing of the
Certificates of Amendment with the Secretary of State of the State of Delaware
pursuant to the DGCL, (b) the filing with the SEC of such current reports and
other documents, if any, required to be filed with the SEC under the Exchange
Act or Securities Act in connection with the Transactions and (c) compliance
with any applicable securities or blue sky laws of the various states, no
consent or approval of, or filing, license, permit or authorization, declaration
or registration with, any Governmental Entity or any stock market or stock
exchange on which shares of Common Stock are listed for trading are necessary
for the execution and delivery of this Agreement and the Related Agreements by
the Company, the performance by the Company of its obligations hereunder and
thereunder and the consummation by the Company of the Transactions, other than
such consents, approvals, filings, licenses, permits, authorizations,
declarations or registrations the failure of which to obtain, make or give,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 3.05    Company SEC Documents; Undisclosed Liabilities. (a) The Company
has filed or furnished, as applicable, with the SEC, on a timely basis, all
reports, schedules, forms, statements and other documents required to be filed
or furnished, as applicable, by the Company with the SEC pursuant to the
Securities Act or the Exchange Act since February 24, 2018 (collectively, the
“Company SEC Documents”). As of their respective effective dates (in the case of
Company SEC Documents that are registration statements filed pursuant to the
requirements of the Securities Act) and as of their respective SEC filing dates
(in the case of all other Company SEC Documents), the Company SEC Documents
complied as to form in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, applicable to such
Company SEC Documents, and none of the Company SEC Documents as of such
respective dates (or, if amended prior to the date hereof, the date of the
filing of such amendment, with respect to the disclosures that are amended)
contained any untrue statement of a material fact or omitted, or will have
omitted, to state a material fact required to be

 

19



--------------------------------------------------------------------------------

stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of the date
hereof and as of the Closing, (i) none of the Company’s Subsidiaries are or will
be required to file any documents with the SEC, (ii) there are and will be no
outstanding or unresolved comments in comment letters from the SEC staff with
respect to any of the Company SEC Documents and (iii) to the Knowledge of the
Company, none of the Company SEC Documents are or will be the subject of ongoing
SEC review, outstanding SEC comment or outstanding SEC investigation. Each of
the certifications and statements relating to the Company SEC Documents required
by: (A) Rule 13a-14 or Rule 15d-14 under the Exchange Act, (B) 18 U.S.C. §1350
(Section 906 of the Sarbanes-Oxley Act) or (C) any other rule or regulation
promulgated by the SEC or applicable to the Company SEC Documents (collectively,
the “Company Certifications”) is accurate and complete, and complies as to form
and content with all applicable Laws.

(b)    The consolidated financial statements of the Company (including all
related notes or schedules) included or incorporated by reference in the Company
SEC Documents (i) complied, as of their respective dates of filing with the SEC,
in all material respects with the published rules and regulations of the SEC
with respect thereto, (ii) present fairly, in all material respects, the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods covered thereby (subject, in the case of unaudited
quarterly financial statements, to normal year-end adjustments), (iii) have been
prepared in all material respects in accordance with GAAP (except, in the case
of unaudited quarterly financial statements, as permitted by Form 10-Q of the
SEC or other rules and regulations of the SEC) applied on a consistent basis
during the periods covered thereby (except (A) as may be indicated in the notes
thereto or (B) as permitted by Regulation S-X), and (iv) were prepared in
accordance with the books of account and other financial records of the Company
and its Subsidiaries (except as may be indicated in the notes thereto).

(c)    Neither the Company nor any of its Subsidiaries has any liabilities of
any nature (whether accrued, absolute, contingent or otherwise) that would be
required under GAAP, as in effect on the date hereof, to be reflected on a
consolidated balance sheet of the Company (including the notes thereto) except
liabilities (i) reflected or reserved against in the balance sheet (or the notes
thereto) of the Company and its Subsidiaries as of February 29, 2020 (the
“Balance Sheet Date”) included in the Filed SEC Documents, (ii) incurred after
the Balance Sheet Date in the ordinary course of business, (iii) as contemplated
by this Agreement or otherwise incurred in connection with the Transactions, or
(iv) as, individually or in the aggregate, have not had and would not reasonably
be expected to have a Material Adverse Effect.

(d)    The Company has established and maintains, and at all times since
February 25, 2017 has maintained, disclosure controls and procedures and a
system of internal controls over financial reporting (as such terms are defined
in paragraphs (e) and (f), respectively, of Rule 13a-15 under the Exchange Act)
as required by Rule 13a-15 under the Exchange Act and such disclosure controls
and procedures are reasonably effective to perform the functions for which they
were established subject to the limitations of any such control system. Since
February 25, 2017, neither the Company nor, to the Knowledge of the Company, the
Company’s independent registered public accounting firm, has identified or been
made aware of any “significant deficiency” or “material weakness” (as defined by
the Public Company Accounting Oversight

 

20



--------------------------------------------------------------------------------

Board) in the design or operation of the Company’s internal controls over
financial reporting which would reasonably be expected to adversely affect in
any material respect the Company’s ability to record, process, summarize and
report financial data, in each case which has not been subsequently remediated.

(e)    The Company’s auditor is and has at all times since February 25, 2017:
(i) a registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act); (ii) “independent” with respect to the Company within the
meaning of Regulation S-X under the Exchange Act; and (iii) to the Knowledge of
the Company, in compliance with subsections (g) through (l) of Section 10A of
the Exchange Act and the rules and regulations promulgated by the SEC and the
Public Company Accounting Oversight Board thereunder. All non-audit services
performed by the Company’s auditors for the Company that were required to be
approved in accordance with Section 202 of the Sarbanes-Oxley Act were so
approved.

SECTION 3.06     Absence of Certain Changes. Since (a) the Balance Sheet Date,
through the date hereof, except for (i) the execution and performance of this
Agreement and the discussions, negotiations and transactions related thereto and
any transaction of the type contemplated by this Agreement, (ii) actions taken
by the Company in preparation for an IPO as contemplated by the Company’s
Registration Statement on Form S-1 (File No. 333-236956), as amended prior to
the date hereof, and (iii) actions taken by the Company and its Subsidiaries
(other than any actions that would be prohibited under Section 5.01(b)) in
response to the COVID-19 virus as disclosed in the Filed SEC Documents, the
business of the Company and its Subsidiaries has been carried on and conducted
in all material respects in the ordinary course of business, (b) the Balance
Sheet Date, there has not been any Material Adverse Effect or any circumstance,
developments, effect, change, event, occurrence or state of facts that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect, (c) the Balance Sheet Date through the date
hereof, the Company has not taken any actions which, had such actions been taken
after the date of this Agreement, would have required the written consent of the
Required Holders pursuant to Section 5.01 and (d) December 31, 2019 through the
date hereof, the Company has not established a record date for, declare, set
aside for payment or make payment in respect of, any dividend or other
distribution upon any shares of capital stock of the Company.

SECTION 3.07    Legal Proceedings. As of the date of this Agreement, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, there is no (a) pending or, to the Knowledge of the
Company, threatened legal or administrative proceeding, suit, arbitration,
claim, charge, audit, investigation, inquiry or action (an “Action”) against the
Company or any of its Subsidiaries, or (b) outstanding order, judgment,
injunction, ruling, writ or decree of any Governmental Entity imposed upon the
Company or any of its Subsidiaries, in each case, by or before any Governmental
Entity.

SECTION 3.08    Compliance with Laws; Permits. The Company and each of its
Subsidiaries are, and since February 25, 2017 have been, in compliance with all
foreign, state, federal or local laws, statutes, common laws, ordinances, acts,
codes, rules, regulations, orders, executive orders, judgments, injunctions,
penalties, fines, writs, decrees, governmental guidelines or interpretations
having the force of law, Permits, regulations, decrees and orders of
Governmental Entities (collectively, “Laws”) applicable to the Company or any of
its

 

21



--------------------------------------------------------------------------------

Subsidiaries, in each case except for instances of non-compliance that
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. The Company and each of its
Subsidiaries hold all licenses, franchises, permits, certificates, approvals and
authorizations from Governmental Entities necessary for the lawful conduct of
their respective businesses (collectively, “Permits”), except where the failure
to hold the same, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.09    Tax Matters. Except as, individually or in the aggregate, has
not had and would not reasonably be expected to have a Material Adverse Effect:

(a)    The Company and each of its Subsidiaries has prepared (or caused to be
prepared) and timely filed (taking into account valid extensions of time within
which to file) all Tax Returns required to be filed by any of them, and all such
filed Tax Returns are true, complete and accurate.

(b)    All Taxes owed by the Company and each of its Subsidiaries that are due
(whether or not shown on any Tax Return) have been timely paid or have been
adequately reserved against in accordance with GAAP.

(c)    All amounts of Taxes required to be withheld by the Company or any of its
Subsidiaries have been duly withheld and timely remitted to the appropriate
taxing authority as required by applicable Law, and the Company and its
Subsidiaries have each complied in all respects with all Tax information
reporting provisions of all applicable laws.

(d)    The Company has not received written notice of any pending or threatened
Tax Contests in respect of any Taxes of the Company or any of its Subsidiaries,
no Governmental Entity has given written notice of any intention to assert any
deficiency or claim for additional Taxes against the Company or any of its
Subsidiaries, and no claim in writing has been made by any Governmental Entity
in a jurisdiction where the Company and its Subsidiaries does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction.

(e)    There are no Liens for Taxes on any of the assets of the Company or any
of its Subsidiaries other than Permitted Liens.

(f)    None of the Company or any of its Subsidiaries has been a “controlled
corporation” or a “distributing corporation” in any distribution occurring in
the prior two years that was purported or intended to be governed by Section 355
of the Code (or any similar provision of state, local or non-U.S. Law).

(g)    No deficiency for any Tax has been asserted or assessed by any
Governmental Entity in writing against the Company or any of its Subsidiaries,
except for deficiencies that have been satisfied by payment in full, settled or
withdrawn or that have been adequately reserved against in accordance with GAAP.

(h)    Neither the Company nor any of its Subsidiaries has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to an assessment or deficiency for Taxes (other than pursuant to extensions of
time to file Tax Returns obtained in the ordinary course) and no request for any
such waiver or extension is currently pending.

 

22



--------------------------------------------------------------------------------

(i)    Neither the Company nor any of its Subsidiaries has (A) participated in
any “reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) (or any similar provision of state, local or non-U.S. Tax
law) or (B) taken any reporting position on a Tax Return, which reporting
position (i) if not sustained would be reasonably likely, absent disclosure, to
give rise to a penalty for substantial understatement of federal income Tax
under Section 6662 of the Code (or any similar provision of state, local, or
non-U.S. Tax law), and (ii) has not adequately been disclosed on such Tax Return
in accordance with Section 6662(d)(2)(B) of the Code (or any similar provision
of state, local, or non-U.S. Tax law).

(j)    The Company has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.

SECTION 3.10    Employee Benefits. (a) Section 3.10 of the Company Disclosure
Letter sets forth a true, complete and correct list of each material Company
Plan and Multiemployer Plan.

(b)    Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, (i) each Company Plan
has been established and administered in accordance with its terms and in
compliance with the applicable provisions of ERISA, the Code and all other
applicable Laws and the terms of any applicable Collective Bargaining Agreement;
(ii) with respect to each Company Plan, the Company and each of its Subsidiaries
is in compliance with the applicable provisions of ERISA, the Code (including
Section 409A, COBRA, and the Affordable Care Act) and all other applicable Laws
and the terms of any applicable Collective Bargaining Agreement, (iii) with
respect to each Company Plan, all reports, returns, notices and other
documentation that are required to have been filed with or furnished to the IRS,
the United States Department of Labor (the “DOL”), the PBGC, the SEC or any
other Governmental Entity, or to the participants or beneficiaries of such
Company Plan, have been filed or furnished on a timely basis; (iv) each Company
Plan that is intended to be qualified within the meaning of Section 401(a) of
the Code is so qualified and has received a favorable determination letter from
the IRS to the effect that the Company Plan satisfies the requirements of
Section 401(a) of the Code and that its related trust is exempt from taxation
under Section 501(a) of the Code and there are no facts or circumstances that
could reasonably be expected to cause the loss of such qualification; (v) no
Service Provider has been improperly excluded from participation in any Company
Plan, and neither the Company nor any of its Subsidiaries has any direct or
indirect Liability, whether actual or contingent, with respect to any
misclassification of any person as an independent contractor rather than as an
employee, or with respect to any employee leased from another employer; (vi) no
non-exempt “prohibited transaction” within the meaning of Section 406 of ERISA
or Section 4975 of the Code has occurred involving any Company Plan; (vii) no
fiduciary has any Liability for breach of fiduciary duty or any other failure to
act or comply with the requirements of ERISA, the Code or any other applicable
Laws in connection with the administration or investment of the assets of any
Company Plan and (viii) there are no pending or, to the Knowledge of the
Company, threatened claims or litigation with respect to any Company Plan, other
than ordinary and usual claims for benefits by participants and beneficiaries
pursuant to the Employee Plans Compliance Resolution System or similar
proceedings pending with the IRS or DOL with respect to any Company Plan.

 

23



--------------------------------------------------------------------------------

(c)    Except as disclosed on Section 3.10(c) of the Company Disclosure Letter
or as reflected in the consolidated financial statements of the Company, neither
the Company nor any of its Subsidiaries has incurred any current or projected
material Liability in respect of post-employment health, medical or life
insurance benefits for any Service Provider, except as may be required under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
and at the expense of such Service Provider.

(d)    Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, (i) each Company Plan
has been administered in accordance with terms and in compliance with the
applicable provisions of ERISA, the Code and other applicable Laws, (ii) neither
the Company nor any of its ERISA Affiliates is subject to any liability under
Title IV of ERISA (other than for premiums payable to the PBGC and funding
obligations payable in the ordinary course of business consistent with past
practice or obligations to pay benefits when due) or Section 412 of the Code,
(iii) neither the Company nor any of its ERISA Affiliates participates in or has
participated during the past six years in any “multiemployer plan” within the
meaning of Section 3(37) of ERISA and (iv) no Company Plan that is an “employee
benefit plan” under Section 3(3) of ERISA (whether or not subject to ERISA) and
that is subject to funding requirements under applicable Laws had, as of the
last annual valuation date for such Company Plan, an “unfunded benefit
liability”, as such term is defined in Section 4001(a)(18) of ERISA, based on
the actuarial assumptions used for funding purposes in the most recent actuarial
report prepared by such Company Plan’s actuary with respect to such Company
Plan.

(e)    With respect to any Company Plan that is a Title IV Plan, except as,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect, (i) all premiums due the PBGC have
been paid, (ii) neither the Company nor any of its Subsidiaries has filed a
notice of intent to terminate the plan or adopted any amendment to treat such
plan as terminated, (iii) the PBGC has not instituted, or threatened to
institute, proceedings to treat such plan as terminated, (iv) no event has
occurred or circumstance exists that may constitute grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
such plan, (v) there has been no “reportable event” (as defined in Section 4043
of ERISA) that would require the giving of notice or any event requiring
disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA, (vi) the Company and
its Subsidiaries are not, and do not expect to be, subject to (A) any
requirement to post security pursuant to Section 412(c)(4) of the Code or
(B) any lien pursuant to Section 430(k) of the Code and (vii) as of the last day
of the most recent plan year ended prior to the date of this Agreement, there is
no “amount of unfunded benefit liabilities” (as defined in Section 4001(a)(18)
of ERISA). Except as, individually or in the aggregate, have not had and would
not reasonably be expected to have a Material Adverse Effect, during the
six-year period ending on the date of this Agreement, (i) neither the Company
nor any of its Subsidiaries or ERISA Affiliates have terminated any Title IV
Plan or incurred any outstanding Liability under Section 4062 of ERISA to the
PBGC or to a trustee appointed under Section 4042 of ERISA and (ii) neither the
Company nor any organization to which the Company is a successor or parent
corporation, within the meaning of Section 4069(b) of ERISA, has engaged in any
transaction described in Sections 4069 or 4212(c) of ERISA.

 

24



--------------------------------------------------------------------------------

(f)    Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect or as disclosed on
Section 3.10(f) of the Company Disclosure Letter, none of the Company, its
Subsidiaries or any of their respective ERISA Affiliates (collectively, the
“Company Group”) has, in the past six years, maintained, established,
contributed to, been obligated to contribute to or had any liability to any
Multiemployer Plan or a plan that has two or more contributing sponsors at least
two of whom are not under common control, within the meaning of Section 4063 of
ERISA. Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, during the six-year
period ending on the date of this Agreement, (i) each member of the Company
Group has timely made all contributions required to be made by it to any
Multiemployer Plan under the terms of the Multiemployer Plan and/or the
applicable Collective Bargaining Agreement; (ii) no member of the Company Group
has incurred or triggered either a complete or partial withdrawal (as defined in
Section 4203 or Section 4205 of ERISA) from any Multiemployer Plan; and
(iii) the Company has no Knowledge as of the date hereof of any facts that would
give rise to a partial withdrawal by any member of the Company Group from any
Multiemployer Plan. No Company Plan is a “multiple employer welfare arrangement”
(as defined in Section 3(40) of ERISA). For each Multiemployer Plan, the Company
Group has made available to the Purchaser a copy of the most recent letter or
calculation, if any, that has been received by the Company Group from a
Multiemployer Plan setting forth the estimated withdrawal liability which would
be imposed by the Multiemployer Plan if the Company Group were to withdrawal
from the Multiemployer Plan in a complete withdrawal.

(g)    None of the execution and delivery of this Agreement, shareholder
approval of this Agreement or the consummation of the Transactions could
reasonably be expected to (either alone or in combination with another event)
result in (i) any of the following with respect to Service Providers:
(A) material severance pay upon any termination of employment or service after
the date of this Agreement, or any increase thereof; (B) any material payments,
compensation or benefits becoming due, or any increase thereof; (C) the
acceleration of the time of payment or vesting of any material payments,
compensation or benefits; and (D) any material funding (through a grantor trust
or otherwise) of any compensation or benefit; (ii) any other material Liability
or obligation pursuant to any of the Company Plans; (iii) any limitation or
restriction on the right of the Company’s or any Subsidiary’s ability to merge,
amend or terminate any of the Company Plans; or (iv) the payment of any amount
that could, individually or in combination with any other payment, reasonably be
expected to constitute an “excess parachute payment” (as defined in
Section 280G(b)(1) of the Code. Neither the Company nor any of its Subsidiaries
is a party to or has any contractual obligations under any Company Plan or
otherwise to compensate, gross-up or indemnify any person for Taxes payable
pursuant to Section 409A or 4999 of the Code.

SECTION 3.11    Labor Matters. (a) Section 3.11(a) of the Company Disclosure
Letter sets forth a list that is that is true and correct in all material
respects as of the date hereof, of each Collective Bargaining Agreement.. Except
as, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect (i) no labor union

 

25



--------------------------------------------------------------------------------

or group of employees of the Company or any of its Subsidiaries has made a
pending demand for recognition or certification of a bargaining representative
of any such employees in respect of their employment with the Company and its
Subsidiaries, and there are no representation or certification proceedings or
petitions seeking a representation proceeding presently pending or, to the
Knowledge of the Company, threatened to be brought or filed with or before the
National Labor Relations Board or any other labor relations Governmental Entity
with respect to representation of any such employees in respect of their
employment with the Company and its Subsidiaries; (ii) during the two-year
period ending on the date of this Agreement, there have been no organizing
activities, union election activity or attempts to bargain collectively relating
to any employees of the Company and its Subsidiaries in respect of their
employment with the Company and its Subsidiaries; (iii) during the two-year
period ending on the date of this Agreement, there have been no strikes, work
stoppages, slowdowns, picketing, concerted refusal to work overtime,
handbilling, demonstrations, leafletting, lockouts, arbitrations or grievances
(in each case involving labor matters) or other material labor disputes pending
or, to the Knowledge of the Company, threatened against the Company or any of
its Subsidiaries. Neither the Company nor any of its Subsidiaries has entered
into any agreement, arrangement or understanding, whether written or oral, with
any labor union, trade union, works council or other employee representative
body or any material number or category of its employees that would prevent or
materially restrict or impede the consummation of the Transactions.

(b)    The Company has not incurred any Liability or obligation under the Worker
Adjustment and Retraining Notification Act and the regulations promulgated
thereunder (the “WARN Act”) or any similar applicable state, local or foreign
Law that remains unsatisfied. Within the last six months, there has not been any
plant closing or mass layoff, or term of similar import, under the WARN Act or
any similar applicable state, local or foreign Law and, to the Knowledge of the
Company and each of its Subsidiaries, no mass employee layoff, facility closure
or similar reduction in force is currently contemplated, planned or announced
that would reasonably be expected to result in any material Liability to the
Company and its Subsidiaries.

(c)    Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, each of the Company
and its Subsidiaries is, and has been since February 25, 2017, in compliance in
all respects with all applicable federal, state, local and foreign Laws
regarding labor, employment and employment practices, including all such
applicable Laws relating to: (i) the hiring, promotion, assignment and
termination of employees (including, but not limited to, timing and usage of
employment applications, drug testing and pre-employment testing); (ii)
discrimination; (iii) harassment; (iv) retaliation; (v) equal employment
opportunities; (vi) disability; (vii) labor relations; (viii) wages and hours;
(ix) the Fair Labor Standards Act of 1938 and applicable state and local wage
and hour Laws (collectively, “FLSA”); (x) hours of work; (xi) payment of wages
(including, but not limited to, the timing of payments, overtime payments,
minimum wage, recordkeeping and reporting of wages to employees); (xii)
immigration (including, without limitation, visas and work permits); (xiii)
workers’ compensation; (xiv) employee benefits; (xv) background and credit
checks; (xvi) working conditions; (xvii) occupational safety and health;
(xviii) family and medical leave; (xix) classification of employees; (xx) unfair
competition/noncompetition; and (xxi) any bargaining or other obligations under
the National Labor Relations Act, in each case, to the extent applicable, the
Labor Management Relations Act, the Fair Credit Reporting Act, the

 

26



--------------------------------------------------------------------------------

Occupational Safety and Health Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
the Family Medical Leave Act, the Equal Pay Act, the Rehabilitation Act, the
Employee Retirement Income Security Act, the Health Insurance Portability Act of
1996, the Uniform Services Employment and Reemployment Rights Act, the Genetic
Information Nondiscrimination Act, 42 U.S.C. §§ 1981, 1983, 1985, and 1986, the
Sarbanes-Oxley Act and the Immigration Reform and Control Act. Except as,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect, each of the Company and its
Subsidiaries has met all requirements under Laws relating to the employment of
foreign citizens and residents, including all requirements of Form I-9.

(d)    Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, there are no pending
or, to the Knowledge of the Company, threatened Actions against the Company or
any of its Subsidiaries brought by or on behalf of any applicant for employment,
any Service Provider, any current or former leased employee, intern, volunteer
or “temp” of the Company or any of its Subsidiaries, or any person alleging to
be a current or former employee, or any group or class of the foregoing, or any
Governmental Entity, alleging: (i) violation of any labor or employment Laws;
(ii) breach of any Collective Bargaining Agreement; (iii) breach of any express
or implied contract of employment; (iv) wrongful termination of employment; or
(v) any other discriminatory, wrongful or tortious conduct in connection with
any employment relationship, including before the Equal Employment Opportunity
Commission and (vi) neither the Company nor, to the Knowledge of the Company,
its Subsidiaries has received notice of any pending or, to the Knowledge of the
Company, threatened inquiry or audit from any Governmental Entity concerning the
classification under applicable Law of individuals who perform or have performed
services for the Company or any of its Subsidiaries (x) as employees or
individual independent contractors and (y) for employees, as an “exempt”
employee or a “non-exempt” employee (within the meaning of the FLSA and state
Law).

(e)    To the Knowledge of the Company, during the three year period ending on
the date of this Agreement, (i) no allegations of sexual or other unlawful
harassment or discrimination have been made against (x) any officer of the
Company and its Subsidiaries or (y) any employee at a level of Vice President or
above, (ii) the Company has taken reasonable actions to promptly, thoroughly and
impartially investigate all such sexual harassment allegations of which it is
aware, (iii) with respect to each such allegation that was reasonably found to
have potential merit, the Company has taken prompt corrective action that is
reasonably calculated to prevent further harassment, and (iv) the Company and
its Subsidiaries do not reasonably expect any material liability with respect to
any such allegations.

(f)    To the Knowledge of the Company, since March 1, 2020, the Company and its
Subsidiaries is, and has been, in material compliance with all orders and/or
requirements issued by any local, state and/or federal municipality relating to
the COVID-19 virus, including but not limited to orders relating to Essential
Businesses, Essential Workers and Essential Activities (as defined by such
orders).

SECTION 3.12    Environmental Matters. Except as, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse

 

27



--------------------------------------------------------------------------------

Effect, (a) each of the Company and its Subsidiaries is, and since February 25,
2017 has been, in compliance with all applicable Environmental Laws, (b) each of
the Company and its Subsidiaries has obtained and, since February 25, 2017, has
been in compliance with, all Permits required under Environmental Laws for the
occupancy of their respective owned or leased real property (including the Owned
Real Property) and operation of their respective businesses, (c) there is no
Action under any Environmental Law that is pending or, to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries, (d) neither
the Company nor any of its Subsidiaries has received any unresolved written
notice alleging that the Company or any of its Subsidiaries is in violation of
or has any liability under any Environmental Laws, (e) neither the Company nor
any of its Subsidiaries has treated, stored, disposed of, arranged for the
disposal of, transported or handled Hazardous Materials in violation of
Environmental Law; and (f) there has been no release of Hazardous Material at,
on, under, to or from any owned or operated facility or property (including the
Owned Real Property) in violation of, or which could give rise to Liability
under, Environmental Law. The Company has made available to the Apollo Investors
all material Phase I Environmental Site Assessments prepared pursuant to ASTM
E1527-13, Phase II Environmental Site Assessments prepared pursuant to ASTM
E1903-19 and other environmental site assessments prepared pursuant to
equivalent standards in its possession or reasonable control relating to the
owned and leased property (including the Owned Real Property) of the Company and
its Subsidiaries.

SECTION 3.13    Intellectual Property. (a) Except as, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect, (i) the Company or its Subsidiaries own or possess valid rights
to use all of the material Intellectual Property used in the conduct of the
business of the Company, and, with respect to such Intellectual Property that
constitutes Owned Intellectual Property, such Intellectual Property is free and
clear of Liens (other than Permitted Liens); (ii) the Company or its
Subsidiaries exclusively own all Intellectual Property registrations and
applications filed in their names that have not expired or have not been
abandoned, and payment of all renewal and maintenance fees and expenses in
respect thereof and all filings related thereto have been duly made; and
(ii) the Owned Intellectual Property, together with the Licensed Intellectual
Property (collectively, “Company Intellectual Property”), includes all of the
Intellectual Property necessary for the Company to carry on the conduct of the
business of the Company as currently conducted in all material respects.

(b)    Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, the Company and its
Subsidiaries have at all times maintained reasonable procedures and have taken
commercially reasonable steps to protect and maintain all Owned Intellectual
Property.

(c)    Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, (i) no claims are
pending or, to the Knowledge of the Company, threatened in writing against the
Company or any of its Subsidiaries alleging that the conduct of the business of
the Company and its Subsidiaries infringes, violates or misappropriates the
Intellectual Property of any Person, (ii) no claims are pending or threatened by
the Company or any of its Subsidiaries against any Person alleging any
infringement, violation or misappropriation of the Owned Intellectual Property,
(iii) to the Knowledge of the Company, the conduct of the business of the
Company and its Subsidiaries has

 

28



--------------------------------------------------------------------------------

not infringed and does not infringe the Intellectual Property of any Person,
(iv) to the Knowledge of the Company, no Person is infringing any Owned
Intellectual Property, and (v) the Company and its Subsidiaries have taken
commercially reasonable steps to maintain the confidentiality of the material
trade secrets owned by the Company or its Subsidiaries and the security of their
material computer software, websites and systems (including the confidential
data transmitted thereby or stored therein) and, to the Knowledge of the
Company, there have been no material breaches of the security of the same.

(d)    Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, the Company and its
Subsidiaries are in actual possession of and have exclusive control over a
complete and correct copy of the source code for all proprietary components of
any proprietary software owned by the Company and its Subsidiaries.

(e)    Except as, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect, each Service Provider
or any other Person who developed any Owned Intellectual Property (including any
software) has executed a valid and enforceable written Contract with the Company
or any of its Subsidiaries that conveys to the Company or one or more of its
Subsidiaries any and all right, title and interest in and to all Intellectual
Property developed by such Person in connection with such Person’s employment or
engagement by the Company or one or more of its Subsidiaries, or all rights in
such Owned Intellectual Property have vested in the Company or a Subsidiary by
operation of law.

SECTION 3.14    Real Property. Section 3.14 of the Company Disclosure Letter
sets forth a true, correct and complete list of the real estate owned by the
Company or any of its Subsidiaries and which the Company and its Subsidiaries
intend to transfer to RealCo entities pursuant to the Real Estate Reorganization
(the “RealCo Real Property”) and the address and owner of each RealCo Real
Property. Except as, individually or in the aggregate, have not had and would
not reasonably be expected to have a Material Adverse Effect, the Company or one
of its Subsidiaries has (a) good and valid marketable fee simple title to the
RealCo Real Property, free and clear of all Liens (other than Permitted Liens
but excluding Liens described in clause (iii) of the definition of Permitted
Liens) and (b) a good and valid leasehold interest in each material Company
Lease, free and clear of all Liens (other than Permitted Liens). Except as,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect, to the Knowledge of the Company,
none of the Company or any of its Subsidiaries has received written notice of
any material default under any agreement or applicable Law affecting any real
property owned the Company or any of its Subsidiaries (the “Owned Real
Property”), which material default continues on the date hereof. Except as,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect, each material Company Lease is in
full force and effect and is binding upon the Company or its Subsidiary, as
applicable. There is no pending or, to the Knowledge of the Company, threatened
appropriation, condemnation, eminent domain or like proceeding, or sale or other
disposition in lieu of condemnation, affecting the Owned Real Property or the
Company Leased Real Property except for such proceedings, which would not,
individually or in the aggregate, have a Material Adverse Effect.

 

29



--------------------------------------------------------------------------------

SECTION 3.15    Contracts. (a) Section 3.15 of the Company Disclosure Letter
lists each of the following written contracts and agreements (other than any
lease of Company Leased Real Property) to which the Company or any of its
Subsidiaries is a party that is in effect as of the date of this Agreement (each
such Contract or arrangement, together with any such contracts or arrangements
entered into after the date hereof, collectively being “Material Contracts”):

(i)    any joint venture, partnership or strategic alliance contract or
investment agreement, in each case related to the formation, creation,
operation, management or control of any partnership or joint venture in which
the Company or any of its Subsidiaries owns any partial interest and that is
material to the business of the Company and its Subsidiaries, taken as a whole,
other than revenue sharing agreements entered into in the ordinary course of
business;

(ii)    any settlement, conciliation or similar contract which would require the
Company or any of its Subsidiaries to pay consideration of more than $25,000,000
(after taking into consideration any insurance proceeds available to the Company
or any of its Subsidiary, as applicable, in respect thereof) or to satisfy any
material non-monetary obligations, in each case after the date of this
Agreement;

(iii)    any contract that contains any covenant limiting, to a degree that is
material to the Company or any of its Subsidiaries, the ability of the Company
or any of its Subsidiaries, as applicable, to engage in any line of business or
compete with any Person, in each case in any geographic area (excluding any
contracts entered into with distributors or suppliers in the ordinary course of
business);

(iv)    (A) for the acquisition, directly or indirectly (by merger or otherwise)
of a material portion of the assets (other than goods, products or services in
the ordinary course) or capital stock or other equity interests of any Person
for aggregate consideration in excess of $75,000,000 and that has not closed
prior to the date hereof or pursuant to which the Company or any of its
Subsidiaries has continuing indemnification (other than indemnification
obligations with respect to current or former directors and officers),
“earn-out” or other similar contingent payment obligations that are reasonably
expected to exceed $75,000,000 in the aggregate after the date hereof or
(B) gives any Person the right to acquire any assets of the Company or any of
its Subsidiaries (excluding ordinary course commitments to purchase goods,
products or services) after the date hereof with a total consideration of more
than $75,000,000;

(v)    any license, sublicense or royalty contract under which a third party
licenses any Intellectual Property to the Company or any of its Subsidiaries
which would require the Company or any of its Subsidiaries to pay consideration
of more than $125,000,000 annually (excluding any non-exclusive licenses of
commercially available software or other standard products under standard
end-user agreements); and

(vi)    all contracts evidencing any Affiliate Arrangements.

(b)    (i) each Material Contract is valid, binding and enforceable on the
Company and any of its Subsidiaries to the extent such Person is a party
thereto, as applicable, and to the Knowledge of the Company, each other party
thereto (subject to the Bankruptcy and Equity Exception), and is in full force
and effect, except where the failure to be valid, binding or in full

 

30



--------------------------------------------------------------------------------

force and effect, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect, (ii) the Company and
each of its Subsidiaries, and, to the Knowledge of the Company, any other party
thereto, is in compliance with all Material Contracts and has performed all
obligations required to be performed by it under each Material Contract, except
where such noncompliance, individually or in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect, (iii) to the
Knowledge of the Company, neither the Company nor any of its Subsidiaries has
received notice of the existence of any event or condition which constitutes,
or, after notice or lapse of time or both, will constitute, a default on the
part of the Company or any of its Subsidiaries under any such Material Contract,
except where such default, individually or in the aggregate, has not had and
would not reasonably be expected to have a Material Adverse Effect, and (iv) to
the Knowledge of the Company, there are no events or conditions which
constitute, or, after notice or lapse of time or both, will constitute a default
on the part of any counterparty under such Material Contract, except as,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect.

SECTION 3.16     Insurance. Except as, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect,
(a) neither the Company nor any of its Subsidiaries is in breach of any
obligations under any material insurance policy of the Company, (b) all material
claims made thereunder have been properly and timely filed, and (c) no written
notice of cancellation or termination of coverage has been received by the
Company or its Subsidiaries with respect to any such material insurance policy,
other than in connection with ordinary renewals. Except as, individually or in
the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect, each material insurance policy of the Company is in
full force and effect and is the valid and binding obligation of the Company or
its applicable Subsidiary named as the insured therein, subject, as to
enforceability, to the Bankruptcy and Equity Exception.

SECTION 3.17    Sale of Securities. Assuming the accuracy of the representations
and warranties set forth in Section 4.08, the sale of the Preferred Shares
pursuant to this Agreement is exempt from the registration requirements of the
Securities Act. Without limiting the foregoing, neither the Company nor, to the
Knowledge of the Company, any other Person authorized by the Company to act on
its behalf, has engaged in a general solicitation or general advertising (within
the meaning of Regulation D of the Securities Act) of or to investors with
respect to offers or sales of Series A-1 Preferred Stock or Series A Preferred
Stock, as applicable. Neither the Company nor, to the Knowledge of the Company,
any Person acting on its behalf has made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the offering or issuance of Preferred Shares under this Agreement to be
integrated with prior offerings by the Company for purposes of the Securities
Act that would result in none of Regulation D or any other applicable exemption
from registration under the Securities Act to be available, nor will the Company
take any action or steps that would cause the offering or issuance of Preferred
Shares under this Agreement to be integrated with other offerings by the
Company.

SECTION 3.18    No Broker. Except as set forth in Section 3.18 of the Company
Disclosure Letter (which fees are payable by the Company in each case), no
agent, broker, investment banker, financial advisor or other firm or Person is
or will be entitled to any broker’s,

 

31



--------------------------------------------------------------------------------

finder’s, financial advisor’s or any other commission or similar fee, or the
reimbursement of expenses in connection therewith, in connection with any of the
Transactions based upon arrangements made by, or on behalf of, the Company or
any of its Subsidiaries.

SECTION 3.19     Certain Business Relationships with Affiliates. Section 3.19 of
the Company Disclosure Letter sets forth a true and complete list of any
Contracts (excluding employment agreements with officers entered into in the
ordinary course of business) between the Company, on the one hand, and any
director, officer or stockholder (in each case, in his, her or its capacity as
such) of the Company or its Affiliates, on the other hand (an “Affiliate
Arrangement”), which is currently in effect.

SECTION 3.20     Quality and Safety of Products. (a) Except as has not had, and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, neither the Company nor any of its Subsidiaries has,
since February 25, 2017, received written notice in connection with any product
sold, produced or distributed by or on behalf of the Company or any of its
Subsidiaries of any claim or allegation against the Company or any of its
Subsidiaries, or been a party to, subject to or threatened with, any Action or
investigation against or affecting, the Company or any of its Subsidiaries as a
result of manufacturing, storage, quality, packaging or labeling of any product
produced, sold or distributed by or on behalf of the Company or any of its
Subsidiaries.

(b)    Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the food
and non-food inventory held for sale to customers by the Company or any of its
Subsidiaries, including grocery, frozen, dairy, deli, produce, meat, general
merchandise and health and beauty products, which is held at, or is in transit
from or to, any of the Company’s or any of its Subsidiaries’ premises, whether
or not reflected in the consolidated financial statements (the “Company
Products”), (A) is of a quality and condition merchantable in the ordinary
course of business, (B) is subject to reasonably designed procedures for storage
and handling in conformity with industry standards and reasonably good business
practice and (C) since February 25, 2017, has not been subject to a voluntary
recall by the Company or its Subsidiaries, by the manufacturer or distributor of
the Company Products or any Governmental Entity nor subject to, to the Knowledge
of the Company, a written threat of any such recall. Except as has not had, and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, the food and beverage products of the Company or any
Subsidiary prepared and/or served by the Company at the Company’s stores for
people are suitable for human consumption when consumed in the intended manner
(and assuming not in excessive quantities or by individuals with special
sensitivities, allergies or health conditions that could be impacted by such
products).

(c)    Except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, neither the Company
nor any of its Subsidiaries has, since February 24, 2018, labeled any of its
products as “natural,” “organic” or “certified organic” other than (A) in
compliance with the U.S Federal Food, Drug and Cosmetic Act of 1938, as amended,
and the rules and regulations promulgated thereunder and all other applicable
Laws governing the labeling, marketing and/or advertising of food sold for human
consumption as in effect as of the date of this Agreement and (B) in accordance
with the customs of the grocery industry (including the prepared food business).

 

32



--------------------------------------------------------------------------------

SECTION 3.21     Illegal Payments; FCPA Violations. During the past five
(5) years, none of the Company, any of its Subsidiaries, or any of their
respective directors, officers, or employees acting on its or their behalf, nor,
to the Knowledge of the Company, any agent or representative of the Company or
any of its Subsidiaries acting on its or their behalf, has: (i) in violation of
the U.S. Foreign Corrupt Practices Act (the “FCPA”), the UK Bribery Act 2010 or
any other applicable anti-bribery or anti-corruption law under any applicable
jurisdictions (collectively, “Anticorruption Laws”), paid, caused to be paid,
agreed to pay, or offered, directly or indirectly, in connection with the
business of the Company, any payment or gift given to any person acting in an
official capacity for any Governmental Entity, to any political party or
official thereof, or to any candidate for political office (each, a “Government
Official”) with the purpose of (w) influencing any act or decision of such
Government Official in his official capacity; (x) inducing such Government
Official to perform or omit to perform any activity related to his legal duties;
(y) securing any improper advantage; or (z) inducing such Government Official to
influence or affect any act or decision of any Governmental Entity, in each
case, in order to assist the Company or its Subsidiaries in obtaining or
retaining business for or with, or in directing business to, the Company or its
Subsidiaries; (ii) made any illegal contribution to any political party or
candidate; or (iii) paid, caused to be paid, agreed to pay, or offered, directly
or indirectly, in connection with the business of the Company, any bribe,
kickback or other similar payment or gift to any supplier or customer in
material violation of an Anticorruption Law.

SECTION 3.22     Economic Sanctions; Import Matters. The Company and its
Subsidiaries, during the past five years, have not transacted business with or
for the benefit of any Sanctioned Person, or otherwise engaged in conduct, in
violation of Sanctions or in material violation of Ex-Im Laws.

SECTION 3.23     Compliance with Money Laundering Laws; Absence of Proceedings.
(a) The operations of the Company and its Subsidiaries are and, during the past
five years, have been conducted at all times in material compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all relevant jurisdictions, and the rules and regulations
thereunder (collectively, the “Money Laundering Laws”).

(b)     The Company is not aware of any pending or threatened Litigation or
proceeding by any Governmental Entity, nor has it in the past five years
conducted any internal investigation or received any allegation, which appeared
credible following a reasonable preliminary inquiry, with respect to any actual,
potential or alleged violation of Anticorruption Laws, Sanctions, or Money
Laundering Laws by the Company or any of its Subsidiaries.

SECTION 3.24     No Other Investor Representations or Warranties. Except for the
representations and warranties expressly set forth in Article IV hereof and such
representations and warranties set forth in the other Transaction Documents, the
Company hereby acknowledges that none of the Investors nor any of their
respective Affiliates, nor any other Person, has made or is making any other
express or implied representation or warranty with respect to the Investors or
any of their respective Affiliates, as applicable, or their respective
businesses, operations, liabilities, condition (financial or otherwise) or
prospects, including with respect to any information provided or made available
to the Company or any of its Representatives or any

 

33



--------------------------------------------------------------------------------

information developed by the Company or any of its Representatives. The Company,
on behalf of itself and on behalf of its Subsidiaries and Affiliates, expressly
waives any such claim relating to the foregoing matters, except with respect to
fraud.

ARTICLE IV

Representations and Warranties of the Investors

Each Investor, severally and not jointly and severally, represents and warrants
to the Company (provided, that, the representations and warranties contained in
Section 4.05 (other than Section 4.05(f)) shall be made, severally and not
jointly and severally, solely by the Apollo Investors) as of the date hereof and
as of the Closing (except to the extent made only as of a specified date, in
which case such representation and warranty is made as of such date) that:

SECTION 4.01     Organization and Authority. Such Investor is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization and has all requisite limited liability company power and authority
to carry on its business as presently conducted.

SECTION 4.02     Authorization; Enforceability. Such Investor has all requisite
limited liability company, limited partnership or other applicable power and
authority to execute and deliver this Agreement and the Registration Rights
Agreement and to consummate the Transactions. The execution and delivery of this
Agreement and the Registration Rights Agreement by such Investor and the
consummation of the Transactions, and compliance with the provisions of this
Agreement and the Registration Rights Agreement, by such Investor have been duly
authorized by all necessary limited liability company, limited partnership or
other applicable action on the part of such Investor (and, as of the date
hereof, the resolutions giving effect to such limited liability company, limited
partnership or other applicable actions have not been rescinded, modified or
withdrawn in any way). This Agreement has been and, as of the Closing, the
Related Agreements to which it is party will be, duly executed and delivered by
such Investor and, assuming the due authorization, execution and delivery hereof
and thereof by the other parties thereto (other than the other Investors),
constitutes a legal, valid and binding obligation of such Investor, enforceable
against such Investor in accordance with its terms, subject, as to
enforceability, to the Bankruptcy and Equity Exception.

SECTION 4.03     No Conflict. The execution and delivery by such Investor of
this Agreement and, as of the Closing, the Registration Rights Agreement do not
and will not, and the consummation of the Transactions and compliance with the
provisions of this Agreement and the Registration Rights Agreement will not,
conflict with, or result in any violation or breach of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to the loss of a
benefit under, or result in the creation of any right or benefit on the part of
any third party under, or result in the creation of any Lien upon any of the
properties or assets of such Investor under (i) the organizational or governing
documents of such Investor or (ii) assuming that the authorizations, consents
and approvals referred to in Section 4.04 are obtained prior to the Closing Date
and the filings referred to in Section 4.04 are made, (A) any term, condition or
provision of any Contract to which such Investor or any of its Affiliates is a
party or by which any of its properties or assets are bound and that is material
to the business of such Investor and its Affiliates, taken as a whole,

 

34



--------------------------------------------------------------------------------

(B) any Law that is material to such Investor and its Affiliates, taken as a
whole, or (C) any Judgment, permit, concession, grant or franchise, in each
case, applicable to such Investor or any of its Affiliates or any of its
properties or assets, other than, in the case of clause (ii) above, any such
conflicts, violations, breaches, defaults, rights, losses or Liens that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a material adverse effect on such Investor’s ability to
consummate the Transactions.

SECTION 4.04     Governmental Approvals. Except for the filing by the Company of
the Certificates of Amendment with the Secretary of State of the State of
Delaware pursuant to the DGCL, no consent or approval of, or filing, license,
permit or authorization, declaration or registration with, any Governmental
Entity is necessary for the execution and delivery of this Agreement and the
other Transaction Documents by such Investor, the performance by such Investor
of its obligations hereunder and thereunder and the consummation by such
Investor of the Transactions, other than such other consents, approvals,
filings, licenses, permits, authorizations, declarations or registrations that,
if not obtained, made or given, would not, individually or in the aggregate, be
material to such Investor’s ability to consummate the Transactions. For purposes
of clarity, the execution and delivery of this Agreement by such Investor does
not, and the performance of this Agreement by such Investor and the consummation
of the Transactions will not, require any consent, approval, authorization,
filing with or notification under the premerger notification requirements of the
HSR Act or any approval, consent or authorization under any applicable foreign
antitrust, competition, trade regulation or merger control law.

SECTION 4.05     Financing. (a) Such Apollo Investor has received and accepted
an executed commitment letter dated the date hereof (collectively, the “Equity
Commitment Letters”) pursuant to which the equity investors named therein (the
“Equity Investors”) have agreed, subject to the terms and conditions thereof, to
invest in such Apollo Investor the amounts set forth therein. The cash equity
committed pursuant to such Apollo Investor’s Equity Commitment Letter is
collectively referred to in this Agreement as its “Financing”. As of the date
hereof, such Apollo Investor has delivered to the Company a true, complete and
correct copy of the executed Equity Commitment Letter to which it is party.

(b)    As of the date hereof, the Equity Commitment Letter to which such Apollo
Investor is party is valid and in full force and effect and constitutes the
legal, valid and binding obligation of each Equity Investor party thereto,
enforceable against such Equity Investor in accordance with its terms. As of the
date hereof, no event has occurred which, with or without notice or lapse of
time or both, would or would reasonably be expected to constitute a default on
the part of any party to such Equity Commitment Letter or a breach or a failure
to satisfy a condition precedent on the part of such Apollo Investor under the
terms and conditions of such Equity Commitment Letter. There are no fees
required to be paid by or on behalf of such Apollo Investor pursuant to the
terms of such Equity Commitment Letter.

(c)    The Equity Commitment Letter to which such Apollo Investor is party
provides, and will continue to provide, that the Company is a third party
beneficiary thereof and is entitled to enforce such agreement, and such Apollo
Investor and each Equity Investor party thereto have waived any defenses to the
enforceability of such third party beneficiary rights, in each case in
accordance with its terms and subject to the limitations set forth herein and
therein.

 

35



--------------------------------------------------------------------------------

(d)    Except as expressly set forth in the Equity Commitment Letter to which
such Apollo Investor is party, there are no conditions precedent to the
obligations of the Equity Investors party thereto to fund such Apollo Investor’s
Financing.

(e)    As of the date of this Agreement, (A) the Equity Commitment Letter to
which such Apollo Investor is party not has been amended, restated or otherwise
modified (and no such amendment, restatement or modification is contemplated as
of the date of this Agreement by such Apollo Investor or the Equity Investors
party thereto) and (B) the respective commitments set forth in the Equity
Commitment Letter to which such Apollo Investor is party has not been withdrawn,
rescinded, amended, restated or otherwise modified in any respect (and no such
withdrawal, rescission, amendment, restatement or modification is contemplated
as of the date of this Agreement by such Apollo Investor or the Equity Investors
party thereto). To the Knowledge of such Apollo Investor, no event has occurred
which would result in any breach by such Apollo Investor of, or constitute a
default by such Apollo Investor under, any term or condition to closing of the
Equity Commitment Letter to which it is a party, or otherwise result in any
portion of the Financing contemplated thereby to be unavailable or delayed. Such
Investor has no reason to believe (assuming satisfaction of the conditions to
Closing set forth herein) that any portion of such Apollo Investor’s Financing
required to consummate the transactions contemplated by this Agreement will not
be made available to such Investor on the Closing Date, including any reason to
believe that any of the Equity Investors party to the Equity Commitment Letter
with such Apollo Investor will not perform their respective funding obligations
thereunder in accordance with its terms and conditions.

(f)    Such Investor will (in the case of an Apollo Investor, assuming such
Apollo Investor’s Financing is funded in accordance with the conditions set
forth in the Equity Commitment Letter to which it is party) have at the Closing
immediately available funds in an aggregate amount that will enable such
Investor to (x) consummate the Transactions on the terms contemplated by the
Transaction Documents and (y) undertake its other obligations at Closing upon
the terms contemplated by the Transaction Documents.

SECTION 4.06     Litigation(a) . As of the date of this Agreement, there are no
Actions pending or, to the knowledge of such Investor, threatened in writing
against such Investor that seek to enjoin, or would reasonably be expected to
have the effect of preventing or making illegal, any of the transactions
contemplated by the Transaction Documents.

SECTION 4.07     No Broker. No agent, broker, investment banker, financial
advisor or other firm or Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or any other commission or similar fee, or the
reimbursement of expenses in connection therewith, in connection with any of the
Transactions based upon arrangements made by or on behalf of such Investor or
any of its Affiliates, except for Persons, if any, whose fees and expenses will
be paid by such Investor as described in Section 5.10.

SECTION 4.08     Purchase for Investment. Such Investor acknowledges that the
Preferred Shares will not have been registered under the Securities Act or under
any state or other applicable securities laws. Such Investor (a) acknowledges
that it is acquiring the Preferred Shares (and the Conversion Shares) pursuant
to an exemption from registration under the Securities Act solely for investment
and for such Investor’s own account and with no present

 

36



--------------------------------------------------------------------------------

intention or view to distribute any of the Preferred Shares (or the Conversion
Shares) to any Person in violation of the Securities Act, (b) is knowledgeable,
sophisticated and experienced in financial and business matters, fully
understands the limitations on transfer and the restrictions on sales of such
Preferred Shares and Conversion Shares and is able to bear the economic risk of
its investment and afford the complete loss of such investment, (c) (i) has such
knowledge and experience in financial and business matters and in investments of
this type, that it is capable of evaluating the merits and risks of its
investment in the Preferred Shares and the Conversion Shares and of making an
informed investment decision, (ii) has conducted an independent review and
analysis of the business and affairs of the Company and its Subsidiaries that it
considers sufficient and reasonable for purposes of making its investment in the
Preferred Shares and the Conversion Shares and (iii) based thereon and on its
own knowledge, has formed an independent judgment concerning the advisability of
the Transactions, (d) is an “accredited investor” (as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act) and (e) is not
a broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.

SECTION 4.09     No Other Company Representations or Warranties. Except for the
representations and warranties expressly set forth in Article III and such
representations and warranties set forth in the other Transaction Documents,
such Investor hereby acknowledges that neither the Company nor any of its
Subsidiaries, nor any other Person, has made or is making any other express or
implied representation or warranty with respect to the Company or any of its
Subsidiaries or their respective businesses, operations, assets, liabilities,
condition (financial or otherwise) or prospects, including with respect to any
information provided or made available to such Investor or any of its
Representatives or any information developed by such Investor or any of its
Representatives. Such Investor, on behalf of itself and on behalf of its
Affiliates, expressly waives any such claim relating to the foregoing matters,
except with respect to fraud.

SECTION 4.10     Arm’s Length Transaction. Such Investor is acting solely in the
capacity of an arm’s length contractual counterparty to the Company with respect
to the Transactions.

SECTION 4.11     Private Placement Consideration. Such Investor understands and
acknowledges that: (a) its representations and warranties contained herein are
being relied upon by the Company as a basis for availing itself of such
exemption and other exemptions under the securities Laws of all applicable
states and for other purposes, (b) no U.S. state or federal agency has made any
finding or determination as to the fairness of the terms of the sale of the
Preferred Shares or any recommendation or endorsement thereof and (c) the
Preferred Shares are “restricted securities” under the Securities Act inasmuch
as they are being acquired from the Company in a transaction not involving a
public offering and that under applicable securities Laws such Preferred Shares
(and the Conversion Shares) may be resold without registration under the
Securities Act only in certain limited circumstances.

SECTION 4.12     Plan Assets. The underlying assets of such Investor do not
constitute “plan assets” within the meaning of ERISA and the execution, delivery
and performance of this Agreement and Related Agreements do not and will not
constitute a non-exempt prohibited transaction under section 406 of ERISA or
Section 4975 of the Code.

 

37



--------------------------------------------------------------------------------

ARTICLE V

Additional Agreements

SECTION 5.01     Conduct of the Business. (a) Except as otherwise contemplated
by this Agreement, the other Transaction Documents or the Real Estate
Reorganization Documents, as required by applicable Law or as set forth in
Section 5.01 of the Company Disclosure Letter, from the date hereof to the
Closing, unless the Required Holders otherwise consent thereto in writing, the
Company and its Subsidiaries shall, subject to actions taken in response to the
COVID-19 virus (other than any actions prohibited by Section 5.01(b)), conduct
their respective businesses in all material respects in the ordinary course of
business and shall use commercially reasonable efforts to preserve the
relationships of the Company and its Subsidiaries with their material customers,
material suppliers, employees and others having material relationships with the
Company and such Subsidiaries and maintain the business operations, organization
and goodwill of the Company.

(b)    Without limiting the generality of Section 5.01(a), except as otherwise
expressly required by this Agreement, as set forth in Section 5.01 of the
Company Disclosure Letter, or, solely with respect to clause (v) below, as
required by applicable Law, from the date hereof to the Closing, unless the
Required Holders otherwise consent thereto in writing (such consent not to be
unreasonably withheld, conditioned or delayed), the Company shall not, and shall
cause its Subsidiaries not to, directly or indirectly:

(i)    establish a record date for, declare, set aside for payment or make
payment in respect of, any dividend or other distribution upon any shares of
capital stock of the Company;

(ii)    redeem, repurchase or otherwise acquire any of the Company’s capital
stock or other equity or voting interests, or any rights, warrants or options to
acquire any shares of its capital stock or other equity or voting interests of
the Company or any of its Subsidiaries, other than repurchases of capital stock
in the ordinary course of business pursuant to any Company Plan (or agreement
thereunder) in effect as of the date hereof;

(iii)    amend the Company Charter Documents;

(iv)    authorize, issue, split, combine, subdivide or reclassify any capital
stock, or securities exercisable for, exchangeable for or convertible into
capital stock, or other equity or voting interests of the Company other than
(A) the authorization and issuance of the Series A-1 Preferred Stock in
accordance with this Agreement and the Series A-1 Certificate of Designation and
the authorization of any Conversion Shares, (B) the authorization and issuance
of the Series A Preferred Stock in accordance with this Agreement and the Series
A Certificate of Designation and the authorization of any Conversion Shares and
(C) issuances of capital stock, or securities exercisable for, exchangeable for
or convertible into capital stock of the Company (x) to newly-hired or
newly-promoted employees or consultants consistent with past practice or (y) to
any Participant in the ordinary course of business pursuant to any Company Plan
(or agreement thereunder) in effect as of the date hereof;

 

38



--------------------------------------------------------------------------------

(v)    change any of the methods of accounting, accounting practices or policies
in any material respect of the Company or any of its Subsidiaries, other than
such changes as required by GAAP or a Governmental Entity;

(vi)    (x) enter into any Contract between the Company or its Subsidiaries, on
the one hand, and any of the Company’s directors (including director nominees or
candidates), officers or stockholders (in their capacity as such), on the other
hand, including any stockholder agreement, investor rights agreement, board
representation or board nomination agreement or any similar Contract, other than
(A) in the case of officers, in the ordinary course of business consistent with
past practice in connection with such officer’s employment or termination of
employment or (B) with newly-hired or newly-promoted officers consistent with
past practice; (y) take or omit to take any other action that could reasonably
be expected to result in a modification to the composition of the Board; or
(z) grant any consent rights with respect to any actions by the Company or its
Subsidiaries to any stockholder that would reasonably be expected to limit,
alter or modify in any material respect the rights that the Investors are
expected to have following the Closing under the Registration Rights Agreement
and the Certificates of Amendment;

(vii)    merge or consolidate the Company or any of its Subsidiaries with any
Person or adopt a plan of complete or partial liquidation or resolutions
providing for a complete or partial liquidation, dissolution, recapitalization
or other reorganization of the Company or any of its Subsidiaries, in each case
other than the merger or consolidation of the Company’s Subsidiaries with other
Subsidiaries of the Company or the liquidation or dissolution of immaterial
Subsidiaries of the Company.

(viii)    (A) fail to timely file any material Tax Return required to be filed
(after taking into account any extensions) by the applicable entity, (B) prepare
any material Tax Return on a basis inconsistent with past practice, (C) fail to
timely pay any material Tax that is due and payable by the applicable entity,
(D) settle or compromise any material Tax Contest, (E) make, revoke or change
any material Tax election, (F) file any material amended Tax Return,
(G) surrender any claim for a refund of a material amount of Taxes, (H) consent
to any extension or waiver of any limitation period with respect to any material
claim or assessment for Taxes, (I) enter into any “closing agreement” within the
meaning of Section 7121 of the Code (or any similar provision of state, local,
or non-U.S. law) with respect to a material amount of Taxes, or (J) adopt or
change any material Tax accounting principle, method, period or practice;

(ix)    fail to make a timely submission either required or reasonably deemed
appropriate by the Company in connection with the Transactions under the
Securities Act or the Exchange Act;

(x)    fail to make a timely submission either required or reasonably deemed
appropriate by the Company in connection with the Real Estate Reorganization
under any applicable Law; or

(xi)    agree, authorize, resolve or recommend, whether in writing or otherwise,
to do, or take any action reasonably likely to lead to or result in, any of the
foregoing.

 

39



--------------------------------------------------------------------------------

SECTION 5.02     Public Announcements. The Company and the Investors agree that
the initial public announcement by the parties or any of their Affiliates of the
execution and delivery of this Agreement and the RE Agreement and the
transactions contemplated hereby and thereby shall be in such form or forms as
shall be mutually agreed by the Company and the Required Holders. Except for the
Company’s disclosure of the Transaction in the Company’s Securities Act and
Exchange Act filings and subject to each party’s disclosure obligations imposed
by Law or the rules of any stock exchange upon which its securities are listed
or any similar organization (in which case the party required to make the
communication, release or announcement shall allow the other party reasonable
time to comment thereon in advance of such release or public disclosure),
neither the Company nor the Investors will make (a) any public news release or
other public disclosure or (b) any other written widespread communication or
general disclosure to any employees, suppliers or other persons with whom such
party has material relationships, in each case with respect to the Transaction
Documents or the transactions contemplated thereby, without receiving the
other’s consent (which consent shall not be unreasonably withheld, conditioned
or delayed) to such communication or the communication plan with respect
thereto. Notwithstanding the foregoing, the Investors and their respective
Affiliates shall be entitled to communicate in the ordinary course and in a
non-public manner with their respective investors, financing sources (including
the Equity Investors), Related Investment Parties relating to the Transaction
Documents and the transactions contemplated thereby, in each case subject to
(i) customary confidentiality obligations between the Investors and such other
Persons and (ii) in the case of Competitively Sensitive Information, the Clean
Team Agreement if such Investor is party thereto.

SECTION 5.03     Access to Information; Confidentiality Agreement. (a) Subject
to applicable Law, the Confidentiality Agreement, the Clean Team Agreement and
any confidentiality arrangements in favor of any third party, the Company shall,
and shall cause each of its Subsidiaries to, afford the Apollo Investors and
their Representatives reasonable access upon reasonable advance request by the
Apollo Investors and during normal business hours during the period prior to the
earlier of the Closing and the termination of this Agreement to all their
respective properties (for the avoidance of doubt, such access shall not include
any intrusive environmental sampling or testing activities), assets, books,
records, agreements, permits, documents, information, officers and employees (in
each case, excluding information and materials protected by any attorney-client
or other similar doctrine or privilege or by data privacy Laws, and excluding
information and materials which the Company in good faith deems of a
competitively sensitive nature); provided that the Apollo Investors and their
Representatives shall conduct any such activities in such a manner as not to
interfere with or disrupt the business or operations of the Company and its
Subsidiaries.

(b)    Each Investor shall hold, and shall direct its Subsidiaries and
Affiliates and its and their Representatives to hold, any and all non-public
information received from the Company and its Subsidiaries and its and their
Representatives confidential in accordance with the terms of the Confidentiality
Agreement and the Clean Team Agreement if such Investor is party thereto.

(c)    Each Investor agrees to be bound by the Confidentiality Agreement to the
same extent as ACM thereunder and each Investor agrees that the term of the
Confidentiality Agreement shall be extended, with respect to each Investor, to
the date on which such Investor ceases to hold any Preferred Shares or
Conversion Shares. Notwithstanding anything else in the

 

40



--------------------------------------------------------------------------------

Confidentiality Agreement, this Agreement or in any other Transaction Document
(other than, in the case of Competitively Sensitive Information, the Clean Team
Agreement if such Investor is party thereto) to the contrary, ACM and each
Investor are hereby permitted to disclose Evaluation Material (as defined in the
Confidentiality Agreement) to (i) their respective Related Investment Parties
and its and their Representatives, (ii) any Person in connection with such
Investor’s syndication efforts and (iii) any other Person in connection with any
actual or proposed Transfer of Preferred Shares (or Conversion Shares) in
accordance with the terms of this Agreement (it being understood that, if such
Related Investment Party or other Persons is not already bound by a customary
confidentiality obligation between such Investor and such other Person, shall
have executed a customary “back-to-back” confidentiality agreement or joinder to
the Confidentiality Agreement and the Company shall be an express third-party
beneficiary entitled to enforce the terms of the confidentiality agreement or
joinder against such Related Investment Party or other Person and such Investor
shall be responsible for any breaches of the Confidentiality Agreement by any
recipients from such Investor) and each Investor, ACM and their respective
Affiliates and their and their respective Representatives shall be permitted to
have discussions and negotiations and enter into agreements, arrangements or
understandings with any Person described in clauses (i), (ii) or (iii) above in
connection with the Transaction Documents, the transactions contemplated
thereby, such Investor’s syndication efforts or otherwise in connection with any
actual or proposed Transfer of Preferred Shares (or Conversion Shares) in
accordance with the terms of this Agreement. The parties hereto agree that ACM
is an express third party beneficiary of this Section 5.03(c) and each waiver
to, or amendment of, the Confidentiality Agreement.

SECTION 5.04    Reasonable Best Efforts. Subject to the terms and conditions set
forth in this Agreement, each of the Company and each Investor shall, and shall
cause its Affiliates to, use reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, and assist and cooperate with
the other parties hereto in doing, all things necessary, proper or advisable to
ensure that the conditions set forth in Article VI are satisfied, to consummate
the Transactions as promptly as practicable and, at the sole discretion of the
Apollo Investors, to obtain the HSR Clearance with respect to the Apollo
Investors and, at the sole discretion of the HPS Investors, to obtain the HSR
Clearance with respect to the HPS Investors, as promptly as practicable,
including, subject to Section 5.05(d) and Section 5.04(b), using reasonable best
efforts to contest (i) any Action brought, or threatened to be brought, by any
Governmental Entity seeking to enjoin, restrain, prevent, prohibit or make
illegal the consummation of any of the Transactions or, at the sole discretion
of the Apollo Investors or the HPS Investors, as applicable, the obtainment of
any of the Specified Rights or to impose any terms or conditions in connection
with the Transactions or, at the sole discretion of the Apollo Investors or the
HPS Investors, as applicable, the obtainment of any of the Specified Rights and
(ii) any Judgment that enjoins, restrains, prevents, prohibits or makes illegal
the consummation of any of the Transactions or, at the sole discretion of the
Apollo Investors or the HPS Investors, as applicable, the obtainment of any of
the Specified Rights or imposes any terms or conditions in connection with the
Transactions or, at the sole discretion of the Apollo Investors or the HPS
Investors, as applicable, the obtainment of any of the Specified Rights. Each
party hereto shall execute and deliver after the Closing such further
certificates, agreements and other documents and take such other actions as the
other party or parties may reasonably request to consummate or implement the
Transactions, to implement the Specified Rights (at the sole discretion of the
Apollo Investors or the HPS Investors, as applicable) or to evidence such events
or matters.

 

41



--------------------------------------------------------------------------------

SECTION 5.05    Filings; Consents. (a) Without limiting the generality of
Section 5.04, upon the terms and subject to the conditions of this Agreement
(including subject to the limitations set forth in Section 5.05(d) and
Section 5.04(b)) and in accordance with applicable Law, each of the Company and
each Investor shall, and shall cause its Affiliates to, use reasonable best
efforts to as promptly as practicable (i) obtain any consents, approvals or
other authorizations, and make any filings and notifications, required in
connection with the Transactions, (ii) make any other submissions either
required or reasonably deemed appropriate by the Company or the Apollo Investors
in connection with the Transactions under the Securities Act, the Exchange Act
and any other applicable Law, (iii) at the sole discretion of the Apollo
Investors, make any other submissions either required or reasonably deemed
appropriate by the Apollo Investors to obtain the HSR Clearance with respect to
the Apollo Investors and (iv) at the sole discretion of the HPS Investors, make
any other submissions either required or reasonably deemed appropriate by the
HPS Investors to obtain the HSR Clearance with respect to the HPS Investors. The
Company and the Investors shall, and shall cause their respective Affiliates to,
cooperate and consult with each other in connection with the making of all such
filings and notifications, including by providing copies of all relevant
documents (except to the extent containing confidential information of such
Person) to the non-filing party and its Representatives before filing (subject
to the limitations set forth in Section 5.05(d) and Section 5.04(b).

(b)    Without limiting the generality of Sections 5.04 and 5.05(a), the
Company, the Apollo Investors and the HPS Investors shall as promptly as
practicable following the Apollo Investors’ or the HPS Investors’ written
request, file with the United States Federal and Trade Commission (the “FTC”)
and the United States Department of Justice (the “DOJ”) the notification and
report form, if any, required to obtain the applicable HSR Clearance. The
Company, the Apollo Investors and the HPS Investors shall use their respective
reasonable best efforts to provide as promptly as practicable any supplemental
information requested by the FTC or DOJ pursuant to the HSR Act. Each of the
Company, the Apollo Investors and the HPS Investors shall, and shall cause its
Affiliates to, furnish to the other party such necessary information (to the
extent consistent with any applicable Law) and reasonable assistance as the
other party may request in connection with its preparation of any filing that is
necessary under the HSR Act to obtain the applicable HSR Clearance.

(c)    Each of the Company and the Apollo Investors and each of the Company and
the HPS Investors shall, and shall cause its Affiliates to, keep the other party
apprised of the status of any communications by such party or any of its
Affiliates with, and any inquiries or requests for additional information from,
the FTC, the DOJ or any other Governmental Entity with respect to the
Transactions or obtaining the applicable HSR Clearance and shall comply as
promptly as practicable with any such inquiry or request and provide any
supplemental information requested in connection with the filings made hereunder
pursuant to the HSR Act or any other applicable Law. No party hereto or any of
their respective Affiliates shall participate in any meeting or engage in any
material substantive conversation with any Governmental Entity with respect to
the Transactions or the HSR Clearance without giving the other party prior
notice of the meeting or conversation.

(d)    Notwithstanding the foregoing or anything in this Agreement to the
contrary, none of the Investors, their respective Related Investment Parties or
their respective portfolio

 

42



--------------------------------------------------------------------------------

companies nor the Company, its equityholders or any of their respective
Affiliates or their respective portfolio companies are obligated to, in
connection with obtaining consents from Governmental Entities, obtaining the HSR
Clearance or contesting, resolving, avoiding or seeking to overturn any Action
or Judgment brought by a Governmental Entity, (i) sell or otherwise dispose of,
or hold separate and agree to sell or otherwise dispose of, assets, categories
of assets or businesses of (x) the Company, its Subsidiaries or Affiliates,
(y) the equityholders of the Company, their respective Affiliates or their
respective portfolio companies or (z) the Investors, their respective Related
Investment Parties or their respective portfolio companies, or otherwise take or
commit to take any action that could reasonably limit any of the foregoing
Person’s freedom of action with respect to, or their respective ability to
retain, one or more businesses, product lines or assets, (ii) terminate, modify
or extend any existing relationships and contractual rights and obligations,
(iii) establish or create any relationships and contractual rights and
obligations, (iv) terminate any relevant venture or other arrangement, or
(v) effectuate any other change or restructuring of (x) the Company, its
Subsidiaries or Affiliates, (y) the equityholders of the Company, their
respective Affiliates or their respective portfolio companies or (z) the
Investors, their respective Related Investment Funds or their respective
portfolio companies (and, in each case, to enter into agreements or stipulate to
the entry of an order, decree or ruling or file appropriate applications with
the FTC, DOJ, or other Governmental Entity).

SECTION 5.06    Financing.

(a)    From the date of this Agreement until the Closing, unless contemplated
hereby, no Apollo Investor shall permit any assignment of its Equity Commitment
Letter, or any amendment or modification to be made to, or any waiver of any
provision or remedy under, such Equity Commitment Letter, in each case without
obtaining the Company’s prior written consent. In addition to the foregoing, no
Apollo Investor shall release or consent to the termination of its Equity
Commitment Letter in accordance with the terms of such Equity Commitment Letter
prior to the Closing, except with the Company’s prior written consent.

(b)    Each Apollo Investor shall take all actions and do all things necessary,
proper or advisable to obtain such Apollo Investor’s Financing, including by
(i) maintaining in effect its Equity Commitment Letter, (ii) using reasonable
best efforts to ensure the accuracy of all representations and warranties of
such Apollo Investor, if any, set forth in its Equity Commitment Letter,
(iii) complying with its obligations under its Equity Commitment Letter,
(iv) satisfying on a timely basis all conditions applicable to such Apollo
Investor in its Equity Commitment Letter that are within its control,
(v) enforcing its rights under its Equity Commitment Letter and
(vi) consummating such Apollo Investor’s Financing at or prior to the Closing,
including by causing the Equity Investors party to the Equity Commitment Letter
with such Apollo Investor to fund such Apollo Investor’s Financing at the
Closing.

SECTION 5.07    Corporate Action. At any time that any Preferred Shares, Series
A Preferred Stock or Class A-1 Common Stock are outstanding, the Company shall
from time to time take all lawful action within its control to cause the
authorized capital stock of the Company to include a sufficient number of
authorized but unissued shares of Conversion Shares to satisfy the conversion
requirements of all of the Preferred Shares, the Series A Preferred Stock and
the Class A-1 Common Stock then outstanding.

 

43



--------------------------------------------------------------------------------

SECTION 5.08    Adjustment of Conversion Price. If any occurrence since the date
of this Agreement until the Closing would have resulted in an adjustment to the
Conversion Price (as defined in the Series A-1 Certificate of Designation and
the Series A Certificate of Designation) pursuant to the Series A-1 Certificate
of Designation or the Series A Certificate of Designation if the Preferred
Shares (or the Series A Preferred Stock into which such Preferred Shares are
convertible) had been issued and outstanding since the date of this Agreement,
the Company shall adjust the Conversion Price, effective as of the Closing, in
the same manner as would have been required by the Series A-1 Certificate of
Designation and the Series A Certificate of Designation, as applicable, if the
Preferred Shares (or the Series A Preferred Stock into which such Preferred
Shares are convertible) had been issued and outstanding since the date of this
Agreement.

SECTION 5.09    Use of Proceeds. The Company shall use the proceeds from the
issuance and sale of the Preferred Shares (a) to pay any costs, fees and
expenses incurred by it in connection with the Transactions and/or (b) to fund
any repurchase, redemption or other acquisition of the number of Company
Securities set forth on Section 5.09 of the Company Disclosure Letter at a price
per share set forth on Section 5.09 of the Company Disclosure Letter.

SECTION 5.10    Expenses. Except as otherwise expressly provided in this
Agreement, the RE Agreement or the Expense Reimbursement Letter, each party
shall bear and pay its own costs, fees and expenses incurred by it in connection
with this Agreement, the Transactions and the Real Estate Transactions
(collectively, the “Transaction Expenses”); provided that upon (and subject to)
the Closing, the Company shall reimburse the Apollo Investors for all
Transaction Expenses incurred by the Apollo Investors and their Affiliates. The
Company shall pay 100% of any filing fee required under the HSR Act to obtain
HSR Clearance for the Apollo Investors and any other Laws applicable to the
Apollo Investors issued by a Governmental Entity that are designed or intended
to prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition through merger,
acquisition or otherwise.

SECTION 5.11    Director Appointment Right; Board Observers. (a) From and after
such time as (i) it is lawful under Section 8 of the Clayton Act for the Apollo
Investors and their Affiliates to designate a director to the Board and (ii) the
HSR Clearance with respect to the Apollo Investors has been obtained, and so
long as the Apollo Investors, together with their respective Related Investment
Funds, hold (x) at least 25% of the Preferred Shares issued on the Closing Date
(or 25% of the Conversion Shares), the Apollo Investors shall have the right to,
collectively, designate to the Board one (1) director. From and after such time
as (i) it is lawful under Section 8 of the Clayton Act for the HPS Investors and
their Affiliates to designate a director to the Board and (ii) the HSR Clearance
with respect to the HPS Investors has been obtained, and so long as the HPS
Investors, together with their respective Related Investment Funds, hold (x) at
least 25% of the Preferred Shares issued on the Closing Date (or 25% of the
Conversion Shares), the HPS Investors shall have the right to, collectively,
designate to the Board one (1) director. For so long as either the Apollo
Investors or the HPS Investors are entitled to designate a director to the Board
pursuant to this Section 5.11(a), the Company agrees it shall take all action
reasonably available to it to cause such individual who satisfies the Director
Requirements (or any replacement designated by the Apollo Investors or the HPS
Investors, as applicable) to be included in the slate of nominees recommended by
the Board to

 

44



--------------------------------------------------------------------------------

the Company’s stockholders for election as directors at each annual meeting of
the stockholders of the Company (and/or in connection with any special meeting
of stockholders or election by written consent) and the Company shall use the
same efforts to cause the election of such nominees as it uses to cause other
nominees recommended by the Board to be elected, including soliciting proxies in
favor of the election of such nominees. The Apollo Investors and the HPS
Investors shall cause any director designated to the Board by it to resign from
service on any committee of the Board if, as a result of such director’s service
on such committee, such committee does not satisfy the requirements of
applicable law or the New York Stock Exchange rules for service on such
committee. In the event that a vacancy is created at any time by the death,
disability, retirement, resignation or removal (with or without cause) of a
director designated by the Apollo Investors or the HPS Investors to the Board
pursuant to this Section 5.11(a), or in the event of the failure of any such
nominee of the Apollo Investors or the HPS Investors to be elected, the Apollo
Investors or the HPS Investors, as applicable, shall have the right to designate
a replacement who satisfies the Director Requirements to fill such vacancy (but
only if the Apollo Investors or the HPS Investors, as applicable, would be then
entitled to designate such director pursuant to the foregoing provisions of this
Section 5.11(a)). The Company shall take all action reasonably available to it
to cause such vacancy to be filled by the replacement so designated, and, to the
extent permitted under the Company Charter Documents then in effect, to cause
the Board to promptly elect such designee to the Board.

(b)    For so long as it is not lawful under Section 8 of the Clayton Act for
the Apollo Investors and their Affiliates to designate a director to the Board
and the Apollo Investors, together with their Related Investment Funds, hold at
least 25% of the Preferred Shares issued on the Closing Date (or 25% of the
Conversion Shares), the Apollo Investors shall have the right to, collectively,
designate one (1) observer to the Board (each such observer, an “Observer”). For
so long as it is not lawful under Section 8 of the Clayton Act for the HPS
Investors and their Affiliates to designate a director to the Board and the HPS
Investors, together with their Related Investment Funds, hold at least 25% of
the Preferred Shares issued on the Closing Date (or 25% of the Conversion
Shares), the HPS Investors shall have the right to, collectively, designate one
(1) Observer to the Board. The Apollo Investors and the HPS Investors, as
applicable, shall have the right to designate a replacement for any Observer
previously designated by the Apollo Investors or the HPS Investors, as
applicable, at any time and from time to time for so long as the Apollo
Investors or the HPS Investors, as applicable, has a right to designate an
Observer. An Observer may attend any meeting of the Board. Observers shall be
provided advance notice of each meeting of the Board in the same manner and at
the same time as the other members of the Board, shall be given copies of all
documents, materials and other information as and when given to other members of
the Board and shall be given access to clean-room materials, provided that the
Observer shall have executed a non-disclosure and confidentiality agreement and
such other acknowledgments and agreements reasonably satisfactory to the Board.
Each of the Apollo Investors and the HPS Investors, in consultation with outside
antitrust counsel, shall institute reasonable safeguards (that are reasonably
satisfactory to the Company) to ensure that any such information received by
their respective Observers is restricted to certain authorized employees and
advisors of the Apollo Investors or the HPS Investors, respectively, to comply
with all applicable antitrust laws. Notwithstanding the foregoing, the Observer
shall be excluded from attending any meeting of the Board or receiving any
materials to the extent necessary to preserve attorney-client privilege, to
safeguard highly proprietary or confidential information, in the case of any
conflict of interest involving such Observer or as otherwise deemed necessary or

 

45



--------------------------------------------------------------------------------

advisable by the Board. The Chairman of the Board or any committee thereof shall
have the right to exclude an Observer from any meeting or portion thereof, in
each case, solely to the extent permitted by the immediately preceding sentence.
Each Observer shall be a natural person. The Company shall reimburse each
Observer for his or her reasonable out-of-pocket costs incurred to attend
meetings of the Board. The Company agrees that each Observer shall be entitled
to the benefit of the indemnification and advancement of expenses provided by,
or granted pursuant to, the Bylaws as if such Observer was a director of the
Company.

SECTION 5.12    Tax Matters. On or before the Closing (and from time to time
thereafter upon the reasonable request of the Company), each Investor shall
deliver to the Company a duly executed, valid, accurate and properly completed
IRS Form W-9 certifying that such Investor is a U.S. person and that such
Investor is not subject to backup withholding or an applicable IRS Form W-8 (or
successor form), as applicable, together with any required attachments.

SECTION 5.13    Information Rights (a) Prior to the IPO, for so long as any
Investor, together with its Related Investment Funds, holds any Preferred Shares
issued on the Closing Date (or any Conversion Shares), such Investor shall be
entitled to receive, subject to the terms of the Confidentiality Agreement and
the Clean Team Agreement if such Investor is party thereto (provided, that, any
of the following that constitutes material non-public information shall be
provided only if so requested by such Investor):

(i)    With respect to each fiscal year of the Company (the “Fiscal Year”), an
audited consolidated balance sheet of the Company and its Subsidiaries as at the
end of such Fiscal Year, and the related audited consolidated statements of
operations and comprehensive income, stockholder’s equity and cash flows for
such Fiscal Year, as audited by an independent nationally recognized audit firm,
as promptly as practicable after the end of each Fiscal Year of the Company (but
no later than 120 days thereafter);

(ii)    With respect to each fiscal quarter of the Company, an unaudited
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related unaudited consolidated statements of
operations and comprehensive income, stockholder’s equity and cash flows for
such fiscal quarter, as promptly as practicable after the end of such fiscal
quarter (but no later than 60 days thereafter);

(iii)    Copies of all certificates, documents, materials and other information
as and when provided under the ACI 2030 Indenture or the ACI Indentures (each as
defined in the RE Agreement); and

(iv)    No later than 30 days following the release of financial statements with
respect to each fiscal quarter of the Company, a current report (as of the end
of such fiscal quarter) in the form set forth in Section 5.13(a) of the Company
Disclosure Letter with respect to RealCo Real Properties to be provided in a
secure data room; provided, that no Investor whose business consists of retail
sale of food and alcohol for off-premises consumption, drug stores or any
combination thereof shall receive such reports; provided, further, that an
Investor that is a financial sponsor with a portfolio company whose business
consists of retail sale of food and alcohol for off-premises consumption, drug
stores or any combination thereof shall be permitted to receive such reports if
such Investor enters into an agreement substantially similar to the Clean Team
Agreement governing such reports.

 

46



--------------------------------------------------------------------------------

(b)    For so long as any Investor, together with its Related Investment Funds,
holds at least 20% of the Preferred Shares issued on the Closing Date (or 20% of
the Conversion Shares), such Investor shall be entitled to receive, subject to
the terms of the Confidentiality Agreement and the Clean Team Agreement if such
Investor is party thereto, the information set forth in Section 5.13(b) of the
Company Disclosure Letter (provided, that, any such information that constitutes
material non-public information shall be provided only if so requested by such
Investor).

(c)    For so long as any Investor, together with its Related Investment Funds,
holds at least 25% of the Preferred Shares issued on the Closing Date (or 25% of
the Conversion Shares), such Investor shall be entitled, subject to the terms of
the Confidentiality Agreement and the Clean Team Agreement if such Investor is
party thereto, upon reasonable advance written request of such Investor,
reasonable access to Chief Executive Officer, Chief Financial Officer and Chief
Operating Officer of the Company, no less frequently than quarterly, to discuss
the Company’s and its Subsidiaries’ business.

(d)    For so long as any Investor or any of their respective Related Investment
Funds, holds any Preferred Shares (or any Conversion Shares), the Company shall
(i) provide to such Investor semi-annually, or at the reasonable request of such
Investor or any of their respective Related Investment Funds, as applicable, in
connection with a material change in the company’s business or assets (including
any material changes in their respective values), an updated determination (and
any analysis supporting such determination) regarding whether the Company is a
United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code as of such semi-annual or other period, as
applicable, which determination shall be provided within thirty (30) days after
the filing by the Company of its financial statements with respect to each
fiscal year and the second quarter of each fiscal year or after such
determination has been requested, as applicable, and (ii) within ten (10) days
after the request of an Investor or any of its Related Investment Funds, provide
to such Investor or Related Investment Fund a certification pursuant to Treasury
Regulations Section 1.897-2(h) and an accompanying notice to the IRS.

SECTION 5.14    Notification of Certain Matters. Notwithstanding anything else
herein to the contrary, the Company and each Investor shall give prompt written
notice to the other of (a) any notice or other communication from any Person
alleging that any consent, waiver or approval from, or notification requirement
to, such Person is or may be required in connection with the Transactions or
obtaining the HSR Clearance, (b) all effects, changes, events and occurrences
arising subsequent to the date of this Agreement which could reasonably be
expected to result in any breach of a representation or warranty or covenant of
the Company in this Agreement that would, if occurring or continuing on the
Closing Date, cause any of the conditions set forth in Article VI not to be
satisfied, (c) any effect, change, event or occurrence that, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect
and (d) any Transaction Litigation and any updates to the status thereof. The
Company and its Subsidiaries shall give the Apollo Investors an opportunity to
discuss with the Company and its Representatives any Transaction Litigation
(subject to the entry into any joint defense or

 

47



--------------------------------------------------------------------------------

similar agreement and otherwise subject to the protection of any attorney-client
or other similar doctrine or privilege) and the Company and its Representatives
shall consider the recommendations of the Apollo Investors with respect thereto
in good faith. For the avoidance of doubt, no updated information provided in
accordance with this Section 5.14 shall be deemed to cure any breach of any
representation, warranty or covenant made in this Agreement, or be deemed to
update the Company Disclosure Letter or affect any rights under this Agreement
or the Related Agreements.

SECTION 5.15    Withholding. The Company and its paying agent shall be entitled
to withhold Taxes on all payments and distributions (including deemed
distributions) on the Series A-1 Preferred Stock, the Series A Preferred Stock,
Common Stock or any other stock or securities issued upon conversion of the
Series A-1 Preferred Stock, the Series A Preferred Stock or the Common Stock to
the extent required by applicable Law, and any such amounts withheld shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of which such withholding was made. The Company shall promptly notify
each Investor if it determines that it has such requirement to withhold and give
such Investor a reasonable opportunity to provide any form or certificate to
reduce or eliminate such withholding. Within a reasonable amount of time after
making such withholding payment, the Company shall furnish such Investor with
copies of any tax certificate or other documentation evidencing such payment.

SECTION 5.16    Tax Treatment. Unless otherwise required by a change in
applicable Law or a final determination to the contrary (whether by settlement,
closing agreement, judicial decision, judgment or decree, or other final
disposition), the parties agree (i) to treat the Series A-1 Preferred Stock and
the Series A Preferred Stock as “common stock” for all applicable U.S. federal,
state and local income tax purposes, (ii) that an Investor shall not be required
to include in income as an actual or deemed dividend for any applicable U.S.
federal, state or local income tax purposes any amounts in respect of the
Preferred Shares unless and until such dividends are declared and paid in cash
and (iii) not to take any position on any Tax Return that is inconsistent with
such treatment except as required pursuant to a change in law or by a final
determination within the meaning of Section 1313 of the Code.

SECTION 5.17    Limitations on Transfer. (a) Except (i) as provided in this
Section 5.17, (ii) in connection with a Change of Control, (iii) following the
eighteen (18) month anniversary of the Closing or (iv) with the consent of the
Board (not to be unreasonably withheld), each Investor, shall not, directly or
indirectly, offer, sell, contract to sell, grant any option to purchase, make
any short sale, give, assign or otherwise dispose of (whether by operation of
law or otherwise) (each a “Transfer”) any of the following (or any right, title
or interest therein or thereto): (x) Common Stock issued upon conversion of the
Preferred Shares (or the Series A Preferred Stock into which such Preferred
Shares are converted) other than to their respective Related Investment Funds,
(y) prior to the seven (7) month anniversary of the Closing, Preferred Shares
(or, in the case of Series A-1 Preferred Shares, Series A Preferred Shares into
which such Series A-1 Preferred Shares are converted) other than to their
respective Related Investment Funds or to another Investor or any of its Related
Investment Funds or (z) following the seven (7) month anniversary of the
Closing, Preferred Shares unless, in the case of this clause (z), after giving
effect to such Transfer, the Investors and their respective Related Investment
Funds continue to hold, in the aggregate, greater than 50% of the Preferred
Shares (or Conversion Shares). It shall be a condition precedent to any Transfer
of Preferred Shares to any

 

48



--------------------------------------------------------------------------------

Person that such Person shall agree in writing to be bound by the provisions of
this Section 5.17. Any attempt to Transfer any Preferred Shares (or Conversion
Shares) or any rights thereunder in violation of the preceding sentence shall be
deemed invalid and shall have no effect ab initio. Notwithstanding anything
contained to the contrary in this Section 5.17, no indirect Transfer of
Preferred Shares (or Conversion Shares) by any Person shall constitute a
Transfer under this Section 5.17 if, after giving effect thereto, the applicable
Preferred Shares (or Conversion Shares) remain owned by a Related Investment
Fund of the underlying Investor.

(b)    From and after the Closing and until the eighteen (18) month anniversary
of the Closing, none of the Investors, their respective current Related
Investment Funds nor any Person to whom Preferred Shares are Transferred nor
their respective current Related Investment Funds shall enter into, directly or
indirectly, any Hedging Transaction.

(c)    Notwithstanding anything contained to the contrary in this Section 5.17,
this Section 5.17 shall in no way limit the ability of any holder of Preferred
Shares (or Conversion Shares) to incur margin loans or other leverage in
connection therewith, provided, however, that one or more lenders making any
such margin loan or providing leverage shall be subject to the restrictions on
Transfer set forth in this Section 5.17 only upon any such lender becoming a
holder of the Preferred Shares (or Conversion Shares) subsequent to such lender
foreclosing on a pledge of the Preferred Shares (or Conversion Shares);
provided, further, that upon such a foreclosure, the restrictions on Transfer
set forth in this Section 5.17 shall be automatically amended such that (i) for
a foreclosing lender, the transfer restriction fall-away date in Section
5.17(a)(iii) shall be one day following the Closing (instead of the eighteen
(18) month anniversary of the Closing) and (ii) for any Person to whom Preferred
Shares (or Conversion Shares) are Transferred by a foreclosing lender, the
transfer restriction fall-away date in Section 5.17(a)(iii) shall be the six (6)
month anniversary of the IPO (instead of the eighteen (18) month anniversary of
the Closing).

(d)    Notwithstanding anything contained to the contrary in this Section 5.17,
none of the Investors, their respective Related Investment Funds, or any Person
to whom Preferred Shares are Transferred to in compliance with this Section 5.17
may Transfer, directly or indirectly, Preferred Shares to a Person set forth on
Exhibit G.

SECTION 5.18    Company Obligation in Respect of Syndication. The Company shall
provide, and shall cause its Subsidiaries and Representatives to provide,
commercially reasonable assistance as is reasonably requested (a) in connection
with a transfer to any Investor or its Related Investment Funds and/or (b) in
the event the IPO has not occurred prior to the eighteen (18) month anniversary
of the Closing, by the Required Holders in writing in connection with Transfers
permitted under Section 5.17, in each case, including assisting such Persons
with the preparation of customary offering documents and materials, including
private placement memoranda, information memoranda and packages, investor
presentations and similar documents and materials, including the execution and
delivery of reasonable and customary representation and authorization letters in
connection therewith; provided; that, in the case of clause (b), (x) the
Required Holders may make such request (i) on no more than two occasions and
(ii) only for so long as the IPO has not been consummated and (y) if the Company
has filed a registration statement under the Securities Act with respect to the
IPO, the Company may elect to delay such assistance for so long as it is
actively pursuing such IPO but in no event for a period exceeding six months.
The Company shall perform its obligations under the AGS Engagement Letter in
accordance with the terms thereof.

 

49



--------------------------------------------------------------------------------

SECTION 5.19    Initial Public Offering Demand.

(a)    Request. At any time on or following the third anniversary of this
Agreement, upon written notice delivered to the Company by the IPO
Representative (an “IPO Demand”), the Company will be required, pursuant to the
terms of this Agreement and in accordance with the provisions of the Securities
Act, to file with the SEC a Registration Statement on Form S-1 in connection
with a Qualified IPO and to seek a listing of the shares of Common Stock on a
national securities exchange in the United States (the “Listing”) on either the
New York Stock Exchange or the Nasdaq Stock Market (a “Designated Exchange”);
provided, however, that, if an IPO is not consummated in respect of such IPO
Demand, the IPO Representative shall continue to be entitled to an IPO Demand.

(b)    Piggyback Rights. Any ABS Holder and any Investor shall have the right to
include its Registrable Securities in the Qualified IPO effected pursuant to
this Section 5.19 pursuant to, and subject to, the provisions of the
Registration Rights Agreement.

(c)    Filing. Upon the receipt of the IPO Demand, the Company shall use its
commercially reasonable efforts to file such registration statement under the
Securities Act at the earliest practicable date, but in any event not later than
120 days after the IPO Demand is made and use its commercially reasonable
efforts to have such registration statement thereafter become effective with the
SEC at the earliest practicable date and shall use its commercially reasonable
efforts to effect, at the earliest practicable date, such registration under the
Securities Act.

(d)    Registration Statement Form. Registration under this Section 5.19 shall
be on Form S-1 (or any successor form thereto). The Company agrees to include in
any such registration statement filed pursuant to this Section 5.19 all
information that the IPO Representative shall reasonably request.

(e)    Exchange Act Registration; Listing. Concurrently with the registration
under the Securities Act sought under Section 5.19, the Company shall seek
registration of the Common Stock under the Exchange Act and approval to list the
Common Stock on the Designated Exchange.

(f)    Effective Registration Statement. An IPO Demand shall not be deemed to
have been effected:

(i)    unless (A) a registration statement with respect thereto has become
effective under the Securities Act and remains effective in compliance with the
provisions of the Securities Act and the laws of any state or other jurisdiction
applicable to the sale or disposition of the shares of Common Stock covered by
such registration statement until such time as all of such shares of Common
Stock have been sold or disposed of in accordance with such registration
statement, (B) a registration statement shall have become effective under the
Exchange Act and (C) the shares of Common Stock shall have been approved for
listing on the Designated Exchange, subject only to notice of final issuance;

(ii)    if, after it has become effective, either of such registrations is
interfered with by any stop order, injunction or other order or requirement of
the SEC or other governmental authority or court for any reason other than a
violation of applicable law solely by any selling stockholder and has not
thereafter become effective; or

 

50



--------------------------------------------------------------------------------

(iii)    if the conditions to closing specified in an underwriting agreement to
which the Company is a party are not satisfied or waived other than by reason of
any breach or failure by any selling stockholder or are not otherwise waived.

(g)    Termination of the IPO Demand. The IPO Representative, may at any time
terminate their request for an IPO Demand. Despite such termination by the IPO
Representative, in the event that the Board shall so determine to proceed with
the IPO, the IPO shall not be terminated as long as the offering satisfies the
definition of “Qualified IPO.” Any ABS Holder and any Investor that has
requested its shares of Common Stock to be included in such registration
statement pursuant to the Registration Rights Agreement shall continue to have
its shares of Common Stock so included unless otherwise determined by the Board
in accordance with the Registration Rights Agreement.

(h)    Selection of Underwriters. The underwriter or underwriters of the
Qualified IPO pursuant to this Section 5.19 shall be an internationally
recognized investment bank selected by the IPO Representative, which must be
reasonably acceptable to the Company.

(i)    Priority in Requested Registration. If the Company shall effect an IPO
Demand, no securities other than shares of Common Stock to be sold by (i) the
Company for its own account and (ii) by any ABS Holder and any Investor pursuant
to the terms of the Registration Rights Agreement shall be included among the
securities covered by such registration. If the managing underwriter of a
Qualified IPO pursuant to this Section 5.19 shall advise the Company and the IPO
Representative that, in its opinion, the number of shares of Common Stock
requested to be included in such registration exceeds the number of such shares
of Common Stock that can be sold in such offering within a price range stated to
such managing underwriter by IPO Representative, the Company shall include in
such registration, to the extent of the number of shares of Common Stock which
the Company is advised can be sold in such offering pursuant to Section 2.10(b)
of the Registration Rights Agreement.

SECTION 5.20    Appraisals. The Company shall provide, and shall cause its
Subsidiaries and Representatives to provide, commercially reasonable assistance
(at the Apollo Investors’ sole cost and expense) as is reasonably requested by
the Apollo Investors in connection with any FIRREA-compliant appraisal of Owned
Real Property, including the RealCo Real Property, conducted by the Apollo
Investors, no more frequently than once per year.

ARTICLE VI

Conditions to Closing

SECTION 6.01    Conditions to the Obligations of the Company and the Investors.
The respective obligations of each of the Company and the Investors to effect
the Transactions are subject to the satisfaction or (to the extent permitted by
Law) waiver by each of the Company and the Required Holders on or prior to the
Closing Date of the following conditions:

(a)    (i) No Governmental Entity shall have issued any order, decree or ruling,
(ii) no Action shall have been commenced by a Governmental Entity seeking any
order, decree or ruling and (iii) no Law shall be in effect, in any case,
enjoining, restraining or otherwise prohibiting any of the Transactions;

 

51



--------------------------------------------------------------------------------

(b)    The Company shall have duly adopted and caused to be filed with the
Secretary of State of the State of Delaware the Certificates of Amendment and
any related filings, forms or applications; and

(c)    The Real Estate Closing shall have occurred substantially concurrently
with the Closing.

SECTION 6.02    Conditions to the Obligations of the Company. The obligations of
the Company to effect the Transactions are further subject to the satisfaction
or (to the extent permitted by Law) waiver by the Company on or prior to the
Closing Date of the following conditions:

(a)    all representations and warranties of each Investor set forth in this
Agreement shall be true and correct (without giving effect to any limitation or
qualification as to “materiality” or “material adverse effect” set forth in such
representations and warranties) in all material respects at and as of the
Closing Date, with the same force and effect as if made on the Closing Date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct on such earlier date);

(b)    each Investor shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing,
including, solely with respect to each Apollo Investor, the funding in full of
its Financing;

(c)    each Investor shall have duly executed and delivered to the Company the
Registration Rights Agreement; and

(d)    the Company shall have received a certificate, signed by a duly
authorized officer of each Investor, certifying as to the matters set forth in
Sections 6.02(a) and 6.02(b).

SECTION 6.03    Conditions to the Obligations of the Investors. The obligations
of the Investors to effect the Transactions are further subject to the
satisfaction or (to the extent permitted by Law) waiver by the Required Holders
on or prior to the Closing Date of the following conditions:

(a)    (i) the representations and warranties of the Company set forth in
Article III hereof (other than the Company Fundamental Representations) shall be
true and correct (without giving effect to any limitation or qualification as to
“materiality” or “Material Adverse Effect” set forth in such representations and
warranties) as of the date of this Agreement and as of the Closing Date as
though made on and as of such date (except to the extent that any such
representation or warranty speaks to an earlier date, in which case such
representation or warranty shall so be true and correct as of such earlier
date), except where the failure of such representations and warranties to be so
true and correct would not, individually or in the aggregate, have a Material
Adverse Effect, (ii) the representations and warranties of the Company set forth
in Section 3.06(b) (Absence of Certain Changes) shall be true and correct in

 

52



--------------------------------------------------------------------------------

all respects at and as of the Closing Date, with the same force and effect as if
made on the Closing Date, (iii) the representations and warranties of the
Company set forth in Section 3.01(a) (Organization; Standing) (other than the
first sentence thereof), Section 3.01(b) (Organization; Standing) (solely with
respect to the RealCo Entities), Section 3.01(c) (Organization; Standing),
Section 3.02(b) and Section 3.02(c) (Capitalization) (other than the first
sentence thereof), Section 3.03(a) (Authority), Section 3.03(d) (Authority;
Noncontravention), Section 3.06(d) (Absence of Certain Changes), Section 3.14
(Real Property) (solely with respect to the RealCo Real Property), Section 3.17
(Sale of Securities) and Section 3.18 (No Broker) (collectively with
Section 3.02(a), the “Company Fundamental Representations”) shall be true and
correct (without giving effect to any limitation or qualification as to
“materiality” or “Material Adverse Effect” set forth in such representations and
warranties) in all material respects at and as of the Closing Date, with the
same force and effect as if made on the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date) and (iv) the representations and
warranties of the Company set forth in the first sentence of Section 3.01(a)
(Organization; Standing) and Section 3.02(a) (Capitalization) shall be true and
correct (without giving effect to any limitation or qualification as to
“materiality” or “Material Adverse Effect” set forth in such representations and
warranties) in all but de minimis respects as of the date of this Agreement and
as of the applicable Closing Date as though made on and as of such date (except
to the extent that any such representation or warranty speaks to an earlier
date, in which case such representation or warranty shall so be true and correct
as of such earlier date);

(b)    the Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing;

(c)    the Company shall have (i) duly executed and delivered to the Investors
the Registration Rights Agreement and to AGS the AGS Engagement Letter and
(ii) delivered to the Investors a legal opinion of Schulte Roth & Zabel LLP in
the form attached as Exhibit H hereto; and

(d)    the Investors shall have received a certificate, signed by a duly
authorized officer of the Company, certifying as to the matters set forth in
Sections 6.03(a) and 6.03(b).

SECTION 6.04    Frustration of Closing Conditions. The Company may not rely on
the failure of any condition set forth in Section 6.01 or Section 6.02 to be
satisfied if its failure to perform in all material respects any of its
obligations under this Agreement, to act in good faith or to use, in accordance
with the terms of this Agreement, its required efforts to cause the Closing to
occur shall have been a principal cause of the failure of such condition. No
Investor may rely on the failure of any condition set forth in Section 6.01 or
Section 6.03 to be satisfied if the failure of such Investor to perform in all
material respects any of its obligations under this Agreement, to act in good
faith or to use, in accordance with the terms of this Agreement, its required
efforts to cause the Closing to occur shall have been a principal cause of the
failure of such condition.

 

53



--------------------------------------------------------------------------------

ARTICLE VII

Termination; Survival

SECTION 7.01    Termination. This Agreement may be terminated at any time prior
to the Closing Date:

(a)    by mutual written consent of the Company and the Required Holders;

(b)    by either the Company or the Required Holders if:

(i)    the Closing should not have occurred on or prior to June 15, 2020 (the
“Outside Date”);

(ii)    any Governmental Entity issues an order, decree or ruling or has taken
any other action permanently enjoining, restraining or otherwise prohibiting any
of the Transactions and such order, decree, ruling or other action shall have
become final and nonappealable;

(iii)    the RE Agreement is terminated in accordance with its terms;

(c)    by the Required Holders upon written notice to the Company, if there has
been a breach of any representation, warranty, covenant or agreement made by the
Company in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that any of the conditions
set forth in Section 6.01 or 6.03 would not be satisfied and such breach or
condition is not curable or, if curable, is not cured on or prior to the earlier
of (x) the date which is 15 days following written notice thereof is given by
the Required Holders to the Company and (y) the Outside Date; and

(d)    by the Company upon written notice to the Investors, if there has been a
breach of any representation, warranty, covenant or agreement made by any
Investor in this Agreement, or any such representation and warranty shall have
become untrue after the date of this Agreement, such that any of the conditions
set forth in Section 6.01 or 6.02 would not be satisfied and such breach or
condition is not curable or, if curable, is not cured on or prior to the earlier
of (x) the date which is 15 days following written notice thereof is given by
the Company to the Investors and (y) the Outside Date;

provided, however, that the right to terminate this Agreement pursuant to
Sections 7.01(b), (c) and (d) shall not be available to any party to this
Agreement whose material breach of any of its representations, warranties,
covenants or agreements contained in this Agreement (or, with respect to
Section 7.01(b)(iii), the RE Agreement, it being understood that a breach by the
RE Investor of its representations, warranties, covenants or agreements under
the RE Agreement shall be deemed a breach by each Investor for purposes of this
proviso and a breach by RealCo of its representations, warranties, covenants or
agreements under the RE Agreement shall be deemed a breach by the Company for
purposes of this proviso) shall have been the principal cause of, or shall have
resulted in, the failure of any such condition.

 

54



--------------------------------------------------------------------------------

SECTION 7.02    Effects of Termination. In the event of the termination of this
Agreement as provided for in Section 7.01, this Agreement shall forthwith become
wholly void and of no further force and effect without any liability or
obligation on the part of the Company or the Investors, except that the
Confidentiality Agreement, the Clean Team Agreement, the Expense Reimbursement
Letter and the provisions of Section 5.10, this Section 7.02 and Article VIII
(other than Section 8.04) shall survive any termination of this Agreement;
provided that the termination of this Agreement shall not relieve any party
hereto from any liability for any willful and material breach by such party of
the terms and provisions of this Agreement.

SECTION 7.03    Survival. All of the covenants or other agreements of the
parties contained in this Agreement shall survive until fully performed or
fulfilled, unless and to the extent that non-compliance with such covenants or
agreements is waived in writing by the party entitled to such performance. The
representations and warranties made herein shall survive for twelve (12) months
following the Closing Date and shall then expire; provided that nothing herein
shall relieve any party of liability for any inaccuracy or breach of such
representation or warranty to the extent that any good faith allegation of such
inaccuracy or breach is made in writing prior to such expiration by a Person
entitled to make such claim pursuant to the terms and conditions of this
Agreement; and provided further that each applicable representation or warranty
contained in this Agreement shall survive until the resolution of a pending
claim in the event a claim surrounding such representation or warranty has been
brought in good faith before the expiry thereto pursuant to this provision. For
the avoidance of doubt, claims may be made with respect to the breach of any
representation, warranty or covenant until the applicable survival period
therefor as described above expires.

SECTION 7.04    Limitation on Damages. Notwithstanding any other provision of
this Agreement, except in the case of fraud, no party shall have any liability
to the other in excess of the Purchase Price, and no party shall be liable for
any speculative, special or punitive damages with respect to this Agreement,
provided that nothing in this Section 7.04 shall impair or limit a party’s
rights set forth in Section 8.05.

SECTION 7.05    Non-Recourse. This Agreement may only be enforced against, and
any claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement
may only be made against the entities that are expressly identified as parties
hereto, including entities that become parties hereto after the date hereof or
that agree in writing for the benefit of the Company to be bound by the terms of
this Agreement applicable to the Company, and, subject only to the specific
contractual provisions hereof, no former, current or future equityholders,
controlling persons, directors, officers, employees, agents or Affiliates of any
party hereto or any former, current or future equityholder, controlling person,
director, officer, employee, general or limited partner, member, manager,
advisor, agent or Affiliate of any of the foregoing (each, a “Non-Recourse
Party”) shall have any liability for any obligations or liabilities of the
parties to this Agreement or for any claim (whether in tort, contract or
otherwise) based on, in respect of, or by reason of, the transactions
contemplated hereby or in respect of any representations made or alleged to be
made in connection herewith. Without limiting the rights of any party against
the other parties hereto, in no event shall any party or any of its Affiliates
seek to enforce this Agreement against, make any claims for breach of this
Agreement against, or seek to recover monetary damages from, any Non-Recourse
Party.

 

55



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

SECTION 8.01    Notices. All notices, requests, permissions, waivers or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand or sent by email or sent, postage
prepaid, by registered, certified or express mail or overnight courier service
and shall be deemed given when so delivered by hand, by email (which is
confirmed) or if mailed, three days after mailing (one Business Day in the case
of express mail or overnight courier service) to the parties at the following
addresses or emails (or at such other address or email for a party as shall be
specified by like notice):

(a)    If to the Company:

Albertsons Companies, Inc.

250 Parkcenter Blvd.

Boise, ID 83706

Attention: Robert A. Gordon, Esq.

Email: robert.gordon@albertsons.com

with a copy to (which copy alone shall not constitute notice):

Schulte, Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Stuart D. Freedman, Esq.

Email: stuart.freedman@srz.com

(b)    If to the Apollo Investors:

c/o Apollo Hybrid Value Management, L.P.

9 West 57th Street

43rd Floor

New York, New York 10019

Attention:  Justin Korval;

                  Craig Horton

Email:       jkorval@apollo.com;

                  chorton@apollo.com

with a copy to (which copy alone shall not constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019

Attention: Brian P. Finnegan, Esq.

Email: bfinnegan@paulweiss.com

 

56



--------------------------------------------------------------------------------

(c)    if to any other Investor: to the address set forth on such Investor’s
signature page hereto, with a copy to (which copy alone shall not constitute
notice) the Apollo Investors.

SECTION 8.02    Amendments, Waivers, etc. This Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed by the
party against whom such amendment or waiver shall be enforced. The failure of
any party hereto to exercise any right, power or remedy provided under this
Agreement or otherwise available in respect hereof at law or in equity, or to
insist upon compliance by any other party hereto with its obligations hereunder,
shall not constitute a waiver by such party of its right to exercise any such
other right, power or remedy or to demand such compliance.

SECTION 8.03    Counterparts. This Agreement may be executed in two or more
identical counterparts (including by electronic transmission), each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument, and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
(by electronic transmission or otherwise) to the other parties.

SECTION 8.04    Further Assurances. Each party hereto shall execute and deliver
after the Closing such further certificates, agreements and other documents and
take such other actions as any other party hereto may reasonably request in
order to carry out the intent and accomplish the purposes of this Agreement and
to consummate or implement the Transactions.

SECTION 8.05     Governing Law; Specific Enforcement; Submission to
Jurisdiction; Waiver of Jury Trial. (a) This Agreement shall be construed in
accordance with and governed for all purposes by the internal substantive Laws
of the State of New York applicable to contracts executed and to be wholly
performed within the State of New York without giving effect to principles of
conflicts of Law.

(b)    The parties hereto acknowledge and agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to an injunction
or injunctions to prevent breaches or threatened breaches of this Agreement by a
party and to enforce specifically the terms and provisions of this Agreement in
any court of competent jurisdiction in respect of such party, in each case
without proof of damages or otherwise (and each party hereto hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which they are entitled
at law or in equity. Without limitation of the foregoing, the parties hereby
further acknowledge and agree that prior to the Closing, the Company (with
respect to an Investor) and the Required Holders (in respect of the Company)
shall be entitled to seek specific performance to enforce specifically the terms
and provisions of, and to prevent or cure breaches of the covenants required to
be performed by an Investor (in the case of the Company) and by the Company (in
the case of the Required Holders) under this Agreement (including, as
applicable, to cause (i) such Investor to consummate the Closing and to make the
payments contemplated by this Agreement and (ii) the Company to consummate the
Closing and to issue the Preferred Shares contemplated by this Agreement) in
addition to any other remedy to which the Company or the Required Holders (as
applicable) is entitled at law or in equity, including the Company’s and the
Required Holders’ right to terminate this Agreement

 

57



--------------------------------------------------------------------------------

and seek money damages in accordance therewith; provided that if a judgment
specifically enforcing the terms and provisions of this Agreement is awarded by
any court of competent jurisdictions, the Company or the Required Holders (as
applicable) shall not also be entitled to receive any other remedy. It is
explicitly agreed that the Company shall have the right to seek specific
performance, injunctive relief or other equitable remedies in connection with
enforcing the obligation to fund the Financing in accordance with the terms of
the Equity Commitment Letters in order to consummate the Closing. Each party
further agrees that it shall not take any position in any legal proceeding
concerning this Agreement that is contrary to the terms of this Section 8.05.
The parties hereto agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy.

(c)    EACH OF THE PARTIES AGREES THAT ANY LITIGATION BASED HEREON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT BETWEEN THE PARTIES, SHALL
BE BROUGHT AND MAINTAINED EXCLUSIVELY IN ANY FEDERAL COURT OF NEW YORK OR ANY
STATE COURT LOCATED IN NEW YORK COUNTY, IN THE STATE OF NEW YORK AND EACH OF THE
PARTIES HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF SUCH COURTS. EACH OF THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY HERETO AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE
ADDRESS SET FORTH IN SECTION 8.01 SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
SUCH ACTION OR PROCEEDING.

(d)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, CLAIM OR OTHER PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, CLAIM OR OTHER
PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
8.05(d).

SECTION 8.06    Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The words

 

58



--------------------------------------------------------------------------------

“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The words “date hereof”, “date of this Agreement”
and words of similar import shall refer to May 20, 2020; provided, that, with
respect to any Investor who was not a signatory to the Prior Agreement and
solely for purposes of Article IV, such words shall refer to June 9, 2020. The
word “or” shall not be exclusive. The word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other thing extends, and
shall not simply mean “if”. The words “made available to the Apollo Investors”
and words of similar import refer to documents (a) posted to the Data Room by or
on behalf of the Company on or prior to the date two Business Days prior to the
date hereof or (b) delivered in person or electronically to the Apollo Investors
prior to the date hereof. All references to “$” mean the lawful currency of the
United States of America. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Except as
specifically stated herein, any agreement, instrument, statute, rule or
regulation defined or referred to herein or in any agreement or instrument that
is referred to herein means such agreement, instrument, statute, rule or
regulation as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes, rules or regulations) by succession of comparable successor statutes,
rules or regulations and references to all attachments thereto and instruments
incorporated therein. Except as otherwise specified herein, references to a
Person are also to its successors and permitted assigns. Each of the parties
hereto has participated in the drafting and negotiation of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement must be
construed as if it is drafted by all the parties and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of authorship of
any of the provisions of this Agreement.

SECTION 8.07    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced because of any Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any party
hereto. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the greatest extent
possible.

SECTION 8.08    No Third-Party Beneficiaries. Except as provided in Section 7.05
or Section 5.03(c), this Agreement is for the sole benefit of the parties hereto
and their permitted assigns and nothing expressed or referred to in this
Agreement will be construed to give any Person, other than the parties to this
Agreement and such permitted assigns, any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement, whether as third party beneficiary or otherwise.

SECTION 8.09    Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of Law or otherwise) without the prior written
consent of the other parties, except that an Investor may assign its rights
under this Agreement and the Related Agreements, in whole or

 

59



--------------------------------------------------------------------------------

in part without the prior written consent of the Company or the other Investors,
to any of its Related Investment Funds, or, in the case of (a) Sections 5.03(c),
5.13 (other than 5.13(a)(iv), 5.18, 5.19 and 5.20, to any Person to whom
Preferred Shares are Transferred in accordance with the terms of this Agreement
and (b) Section 5.13(a)(iv), to any Person to whom at least 50,000 Preferred
Shares are Transferred in accordance with this Agreement; provided, that, such
Investor will remain liable for all of its obligations under this Agreement.

SECTION 8.10    Acknowledgment of Securities Laws. Each Investor hereby
acknowledges that it is aware, and that it will advise its Affiliates and
Representatives who are provided material non-public information concerning the
Company or its securities, that the United States securities Laws prohibit any
Person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communication of such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities.

SECTION 8.11    Entire Agreement. This Agreement (including the Exhibits hereto
and the Company Disclosure Letter), together with the other Transaction
Documents, constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof and
thereof.

[Remainder of page intentionally left blank]

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Investment Agreement as of the day and year first above written.

 

COMPANY: ALBERTSONS COMPANIES, INC. By:  

/s/ Robert Dimond

  Name: Robert Dimond   Title:   Executive Vice President and Chief
            Financial Officer

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS: AP AL (PREF BORROWER), L.P. By:   AP Al Borrower GP, LLC,
its general partner By:  

/s/ Laurie D. Medley

  Name: Laurie D. Medley   Title:   Vice President AP AL CO-INVEST (PREF), L.P.
By:   AP Al Holdings GP, LLC,
its general partner By:  

/s/ Laurie D. Medley

  Name: Laurie D. Medley   Title: Vice President AA DIRECT, L.P. By:   AA Direct
GP, LLC,
its general partner By:  

/s/ Laurie D. Medley

  Name: Laurie D. Medley   Title:   Vice President

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): APOLLO USREF III AL PREF, L.P. By:   Apollo U.S. Real Estate
Advisors III, L.P.,
its general partner By:   Apollo U.S. Real Estate Advisors GP III, LLC,
its general partner By:  

/s/ Laurie D. Medley

  Name: Laurie D. Medley   Title:   Vice President

APOLLO EPF III EQUITY HOLDINGS

    (DELAWARE), L.P.

By:   Apollo EPF III Advisors, L.P.,
its general partner By:   Apollo EPF III Capital Management, LLC,
its general partner By:  

/s/ Laurie D. Medley

  Name: Laurie D. Medley   Title:   Vice President

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): ASSURED OFFSHORE, L.P. By:   HPS Mezzanine Management III,
LLC, its investment manager By:   HPS Investment Partners, LLC, its sole member
By:  

/s/ Shant Babikian

  Name: Shant Babikian   Title:   Managing Director Address for Notices: 40 West
57th Street, 33rd Floor New York, NY 10019 Email: shant.babikian@hpspartners.com
with a copy to (which shall not constitute notice): 885 Third Avenue New York,
NY 10022 Attention: Stelios G. Saffos, Peter J. Sluka Email:   
Stelios.Saffos@lw.com,   Peter.Sluka@lw.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): MEZZANINE PARTNERS III, L.P. By:   HPS Mezzanine Management
III, LLC, its investment manager By:   HPS Investment Partners, LLC, its sole
member By:  

/s/ Shant Babikian

  Name: Shant Babikian   Title:   Managing Director Address for Notices: 40 West
57th Street, 33rd Floor New York, NY 10019 Email: shant.babikian@hpspartners.com
with a copy to (which shall not constitute notice): 885 Third Avenue New York,
NY 10022 Attention: Stelios G. Saffos, Peter J. Sluka Email:  
Stelios.Saffos@lw.com,   Peter.Sluka@lw.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): AP MEZZANINE PARTNERS III, L.P. By:   HPS Mezzanine
Management III, LLC, its investment manager By:   HPS Investment Partners, LLC,
its sole member By:  

/s/ Shant Babikian

  Name: Shant Babikian   Title:   Managing Director Address for Notices: 40 West
57th Street, 33rd Floor New York, NY 10019 Email: shant.babikian@hpspartners.com
with a copy to (which shall not constitute notice): 885 Third Avenue New York,
NY 10022 Attention: Stelios G. Saffos, Peter J. Sluka Email:   
Stelios.Saffos@lw.com,   Peter.Sluka@lw.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): HPS FUND OFFSHORE SUBSIDIARY XI, L.P. By:   HPS Mezzanine
Management III, LLC,
its investment manager By:   HPS Investment Partners, LLC, its sole member By:  

/s/ Shant Babikian

  Name: Shant Babikian   Title:   Managing Director Address for Notices: 40 West
57th Street, 33rd Floor New York, NY 10019 Email: shant.babikian@hpspartners.com
with a copy to (which shall not constitute notice): 885 Third Avenue New York,
NY 10022 Attention: Stelios G. Saffos, Peter J. Sluka Email:   
Stelios.Saffos@lw.com,   Peter.Sluka@lw.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): MP 2019 OFFSHORE AB SUBSIDIARY, L.P. By:   HPS Mezzanine
Management 2019, LLC, its investment manager By:   HPS Investment Partners, LLC,
its sole member By:  

/s/ Shant Babikian

  Name: Shant Babikian   Title:   Managing Director Address for Notices: 40 West
57th Street, 33rd Floor New York, NY 10019 Email: shant.babikian@hpspartners.com
with a copy to (which shall not constitute notice): 885 Third Avenue New York,
NY 10022 Attention: Stelios G. Saffos, Peter J. Sluka Email:   
Stelios.Saffos@lw.com,   Peter.Sluka@lw.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

 

INVESTORS (Cont’d): MP 2019 ONSHORE MEZZANINE MASTER, L.P. By:   HPS Mezzanine
Management 2019, LLC, its investment manager By:   HPS Investment Partners, LLC,
its sole member By:  

/s/ Shant Babikian

  Name: Shant Babikian   Title:   Managing Director Address for Notices: 40 West
57th Street, 33rd Floor New York, NY 10019 Email: shant.babikian@hpspartners.com
with a copy to (which shall not constitute notice): 885 Third Avenue New York,
NY 10022 Attention: Stelios G. Saffos, Peter J. Sluka Email:   
Stelios.Saffos@lw.com,   Peter.Sluka@lw.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): MP 2019 AP MEZZANINE MASTER, L.P. By:   HPS Mezzanine
Management 2019, LLC, its investment manager By:   HPS Investment Partners, LLC,
its sole member By:  

/s/ Shant Babikian

  Name: Shant Babikian   Title:   Managing Director Address for Notices: 40 West
57th Street, 33rd Floor New York, NY 10019 Email: shant.babikian@hpspartners.com
with a copy to (which shall not constitute notice): 885 Third Avenue New York,
NY 10022 Attention: Stelios G. Saffos, Peter J. Sluka Email:   
Stelios.Saffos@lw.com,   Peter.Sluka@lw.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): OHAT Credit Fund, L.P. By:   OHAT Credit GenPar, LLC,
its general partner By:  

OHA Global GenPar, LLC,

its managing member

By:  

OHA Global MGP, LLC

its managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory Address for Notices: 1114
Avenue of the Americas, 27th Floor New York, NY 10036 Email:
jtoronto@oakhilladvisors.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): OHA ENHANCED CREDIT STRATEGIES MASTER FUND, L.P. By:   OHA
Enhanced Credit Strategies
GenPar, LLC, its general partner By:   OHA Global GenPar, LLC,
its managing member By:   OHA Global MGP, LLC,
its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory Address for Notices: 1114
Avenue of the Americas, 27th Floor New York, NY 10036 Email:
jtoronto@oakhilladvisors.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): EAGLE INTERNATIONAL LIMITED By:   Oak Hill Advisors, L.P.
as Manager By:   Oak Hill Advisors GenPar, L.P.,
its general partner By:   Oak Hill Advisors MGP, Inc.,
its managing general partner By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory Address for Notices: 1114
Avenue of the Americas, 27th Floor New York, NY 10036 Email:
jtoronto@oakhilladvisors.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): ILLINOIS STATE BOARD OF INVESTMENT By:   Oak Hill Advisors,
L.P.
as Investment Manager By:   Oak Hill Advisors GenPar, L.P.,
its general partner By:   Oak Hill Advisors MGP, Inc.,
its managing general partner By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory Address for Notices: 1114
Avenue of the Americas, 27th Floor New York, NY 10036 Email:
jtoronto@oakhilladvisors.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): FUTURE FUND BOARD OF GUARDIANS By:   Oak Hill Advisors, L.P.
as Investment Manager By:   Oak Hill Advisors GenPar, L.P.,
its general partner By:   Oak Hill Advisors MGP, Inc.,
its managing general partner By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory Address for Notices: 1114
Avenue of the Americas, 27th Floor New York, NY 10036 Email:
jtoronto@oakhilladvisors.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): INDIANA PUBLIC RETIREMENT SYSTEM By:   Oak Hill Advisors,
L.P.
as Investment Manager By:   Oak Hill Advisors GenPar, L.P.,
its general partner By:   Oak Hill Advisors MGP, Inc.,
its managing general partner By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory Address for Notices: 1114
Avenue of the Americas, 27th Floor New York, NY 10036 Email:
jtoronto@oakhilladvisors.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): OHA CENTRE STREET PARTNERSHIP, L.P By:   OHA Centre Street
GenPar, LLC,
its general partner By:   OHA Centre Street MGP, LLC,
its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory Address for Notices: 1114
Avenue of the Americas, 27th Floor New York, NY 10036 Email:
jtoronto@oakhilladvisors.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): OHA DELAWARE CUSTOMIZED CREDIT FUND HOLDINGS, L.P. By:   OHA
Delaware Customized Credit
Fund GenPar, LLC,
its general partner By:   OHA Global GenPar, LLC,
its managing member By:   OHA Global MGP, LLC,
its managing member By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory Address for Notices: 1114
Avenue of the Americas, 27th Floor New York, NY 10036 Email:
jtoronto@oakhilladvisors.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

OHA STRUCTURED PRODUCTS MASTER FUND D, L.P.

By:   OHA Structured Products
D GenPar, LLC,
its general partner By:   OHA Global PE GenPar, LLC,
its managing member By:   OHA Global PE MGP, LLC,
its managing member By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:
Authorized Signatory Address for Notices:

1114 Avenue of the Americas, 27th Floor

New York, NY 10036

Email: jtoronto@oakhilladvisors.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

OHA BLACK BEAR FUND, L.P.

By:   OHA Black Bear GenPar, LLC,
its general partner By:   OHA Global PE GenPar, LLC,
its managing member By:   OHA Global PE MGP, LLC,
its managing member By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title:
Authorized Signatory Address for Notices: 1114 Avenue of the Americas, 27th
Floor

New York, NY 10036

Email: jtoronto@oakhilladvisors.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

OHA ARTESIAN CUSTOMIZED CREDIT FUND I, L.P.

By:  

OHA Artesian Customized Credit Fund I
GenPar, LLC,

its general partner

By:  

OHA Global PE GenPar, LLC,

its managing member

By:  

OHA Global PE MGP, LLC,

its managing member

By:   /s/ Gregory S. Rubin   Name: Gregory S. Rubin   Title: Authorized
Signatory Address for Notices: 1114 Avenue of the Americas, 27th Floor

New York, NY 10036

Email: jtoronto@oakhilladvisors.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

OHA STRATEGIC CREDIT MASTER FUND II, L.P.

By:   OHA Strategic Credit II GenPar, LLC,
its general partner By:   OHA Global PE GenPar, LLC,
its managing member By:   OHA Global PE MGP, LLC,
its managing member

By:

 

/s/ Gregory S. Rubin

 

Name: Gregory S. Rubin

 

Title: Authorized Signatory

Address for Notices:

1114 Avenue of the Americas, 27th Floor

New York, NY 10036

Email: jtoronto@oakhilladvisors.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

OHA CREDIT SOLUTIONS MASTER FUND 2

By:  

Oak Hill Advisors, L.P.,

its portfolio manager

By:  

Oak Hill Advisors GenPar, L.P.,

its general partner

By:  

Oak Hill Advisors MGP, Inc.,

its managing general partner

By:

 

/s/ Gregory S. Rubin

 

Name: Gregory S. Rubin

 

Title: Authorized Signatory

Address for Notices:

1114 Avenue of the Americas, 27th Floor

New York, NY 10036

Email: jtoronto@oakhilladvisors.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

OAKTREE OPPORTUNITIES FUND XB HOLDINGS (DELAWARE), L.P.

By: Its:  

Oaktree Fund GP, LLC

General Partner

By: Its:  

Oaktree Fund GP I, L.P

Managing Member

By:

 

/s/ Robert LaRoche

 

Name: Robert LaRoche

 

Title: Authorized Signatory

By:

 

/s/ Jordan Mikes

 

Name: Jordan Mikes

 

Title: Authorized Signatory

Address for Notices:

Oaktree Capital Management

333 South Grand Avenue, 28th Floor

Los Angeles, CA 90071

Email: CorpActionAdmins@oaktreecapital.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

BEACH POINT SCF X LP

By: Beach Point Capital Management LP,
its Investment Manager

By:

 

/s/ Allan Schweitzer

 

Name: Allan Schweitzer

 

Title: Portfolio Manager

Address for Notices:

c/o Beach Point Capital Management LP

Attn: Operations

1620 26th Street, Suite 6000N

Santa Monica, CA 90404

Email: blsettlements@beachpointcapital.com

 

BEACH POINT SCF XI LP

By: Beach Point Capital Management LP,
its Investment Manager

By:

 

/s/ Allan Schweitzer

 

Name: Allan Schweitzer

 

Title: Portfolio Manager

Address for Notices:

c/o Beach Point Capital Management LP

Attn: Operations

1620 26th Street, Suite 6000N

Santa Monica, CA 90404

Email: blsettlements@beachpointcapital.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

BEACH POINT SCF IV LLC

By: Beach Point Capital Management LP,
its Investment Manager

By:

 

/s/ Allan Schweitzer

 

Name: Allan Schweitzer

 

Title: Portfolio Manager

Address for Notices:

c/o Beach Point Capital Management LP

Attn: Operations

1620 26th Street, Suite 6000N

Santa Monica, CA 90404

Email: blsettlements@beachpointcapital.com

 

PACIFIC COAST INVESTMENT FUND LLC

By: Beach Point Capital Management LP,
its Investment Manager

By:

 

/s/ Allan Schweitzer

 

Name: Allan Schweitzer

 

Title: Portfolio Manager

Address for Notices:

c/o Beach Point Capital Management LP

Attn: Operations

1620 26th Street, Suite 6000N

Santa Monica, CA 90404

Email: blsettlements@beachpointcapital.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

 

BEACH POINT SCF MULTI-PORT LP

By:   Beach Point Capital Management LP,
its Investment Manager By:  

/s/ Allan Schweitzer

  Name: Allan Schweitzer   Title:   Portfolio Manager Address for Notices: c/o
Beach Point Capital Management LP Attn: Operations 1620 26th Street, Suite 6000N
Santa Monica, CA 90404 Email: blsettlements@beachpointcapital.com

 

LLOYDS BANK PENSION SCHEME NO. 1 By:   Beach Point Capital Management LP,
its Investment Manager By:  

/s/ Allan Schweitzer

  Name: Allan Schweitzer   Title:   Portfolio Manager Address for Notices: c/o
Beach Point Capital Management LP Attn: Operations 1620 26th Street, Suite 6000N
Santa Monica, CA 90404 Email: blsettlements@beachpointcapital.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

 

LLOYDS BANK PENSION SCHEME NO. 2

By:   Beach Point Capital Management LP,
its Investment Manager By:  

/s/ Allan Schweitzer

  Name: Allan Schweitzer   Title:   Portfolio Manager Address for Notices: c/o
Beach Point Capital Management LP Attn: Operations 1620 26th Street, Suite 6000N
Santa Monica, CA 90404 Email: blsettlements@beachpointcapital.com

 

HBOS FINAL SALARY PENSION SCHEME By:   Beach Point Capital Management LP,
its Investment Manager By:  

/s/ Allan Schweitzer

  Name: Allan Schweitzer   Title:   Portfolio Manager Address for Notices: c/o
Beach Point Capital Management LP Attn: Operations 1620 26th Street, Suite 6000N
Santa Monica, CA 90404 Email: blsettlements@beachpointcapital.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

 

ASSOCIATED BRITISH FOODS PENSION SCHEME

By:   Beach Point Capital Management LP,
its Investment Manager By:  

/s/ Allan Schweitzer

  Name: Allan Schweitzer   Title:   Portfolio Manager Address for Notices: c/o
Beach Point Capital Management LP Attn: Operations 1620 26th Street, Suite 6000N
Santa Monica, CA 90404 Email: blsettlements@beachpointcapital.com

 

ROYAL MAIL PENSION PLAN By:   Beach Point Capital Management LP,
its Investment Manager By:  

/s/ Allan Schweitzer

  Name: Allan Schweitzer   Title:   Portfolio Manager Address for Notices: c/o
Beach Point Capital Management LP Attn: Operations 1620 26th Street, Suite 6000N
Santa Monica, CA 90404 Email: blsettlements@beachpointcapital.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

 

BEACH POINT SCF 0166 LP

By:   Beach Point Capital Management LP,
its Investment Manager By:  

/s/ Allan Schweitzer

  Name: Allan Schweitzer   Title:   Portfolio Manager Address for Notices: c/o
Beach Point Capital Management LP Attn: Operations 1620 26th Street, Suite 6000N
Santa Monica, CA 90404 Email: blsettlements@beachpointcapital.com

 

BEACH POINT IPA-OC LP By:   Beach Point Capital Management LP,
its Investment Manager By:  

/s/ Allan Schweitzer

  Name: Allan Schweitzer   Title: Portfolio Manager Address for Notices: c/o
Beach Point Capital Management LP Attn: Operations 1620 26th Street, Suite 6000N
Santa Monica, CA 90404 Email: blsettlements@beachpointcapital.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

 

BEACH POINT SELECT FUND LP

By:   Beach Point Capital Management LP,
its Investment Manager By:  

/s/ Allan Schweitzer

  Name: Allan Schweitzer   Title:   Portfolio Manager Address for Notices: c/o
Beach Point Capital Management LP Attn: Operations 1620 26th Street, Suite 6000N
Santa Monica, CA 90404 Email: blsettlements@beachpointcapital.com

 

BEACH POINT SANGAMON LP By:   Beach Point Capital Management LP,
its Investment Manager By:  

/s/ Allan Schweitzer

  Name: Allan Schweitzer   Title:   Portfolio Manager Address for Notices: c/o
Beach Point Capital Management LP Attn: Operations 1620 26th Street, Suite 6000N
Santa Monica, CA 90404 Email: blsettlements@beachpointcapital.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d):

 

BEACH POINT TX SCF LP

By:   Beach Point Capital Management LP,
its Investment Manager By:  

/s/ Allan Schweitzer

  Name: Allan Schweitzer   Title:   Portfolio Manager Address for Notices: c/o
Beach Point Capital Management LP Attn: Operations 1620 26th Street, Suite 6000N
Santa Monica, CA 90404 Email: blsettlements@beachpointcapital.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): BENEFIT STREET PARTNERS DEBT FUND IV LP By:   Benefit Street
Partners Debt Fund IV GP LP, its general partner By:   Benefit Street Partners
Debt Fund IV Ultimate GP Ltd., its general partner By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title:   Authorized Signatory BSP 4 ALBERTSONS HOLDINGS LLC
By:   Benefit Street Partners Debt Fund IV Ultimate GP Ltd., its manager By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title:   Authorized Signatory BENEFIT STREET PARTNERS SMA-K
L.P. By:   Benefit Street Partners SMA-K GP L.P., its general partner By:  
Benefit Street Partners SMA-K Ultimate GP LLC, its general partner By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title:   Authorized Signatory BENEFIT STREET PARTNERS SMA-C
II L.P. By:   Benefit Street Partners L.L.C. its investment advisor By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title:   Authorized Signatory BENEFIT STREET PARTNERS SMA
LM LP By:   Benefit Street Partners SMA LM GP L.P., its general partner By:  
Benefit Street Partners SMA LM Ultimate GP LLC, its general partner By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title:   Authorized Signatory

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): BENEFIT STREET PARTNERS SMA-C CO-INVEST L.P. By:   Benefit
Street Partners LLC, its Investment Advisor By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title:   Authorized Signatory BENEFIT STREET PARTNERS SMA-O
L.P. By:   Benefit Street Partners SMA-O GP L.P., its general partner By:  
Benefit Street Partners SMA-O Ultimate GP LLC, its general partner By:  

/s/ Todd Marsh

  Name: Todd Marsh   Title:   Authorized Signatory  

Address for Notices:

 

9 West 57th Street

 

Suite 4920

 

New York, NY 10019

 

Email: BSPPD@benefitstreetpartners.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

INVESTORS (Cont’d): 2757730 ONTARIO LIMITED By:  

/s/ Christopher Witkowski

  Name: Christopher Witkowski   Title: Director and President Address for
Notices: Attn: Christopher Witkowski and the Legal Department 5650 Yonge Street
Toronto, Ontario M2M 4H5, Canade Email: Christopher_Witkowski@otpp.com

 

[Signature Page to Amended and Restated Investment Agreement]



--------------------------------------------------------------------------------

Annex A-1

Non-Voting Investors

Apollo Investors

AP AL (PREF BORROWER), L.P. (f/k/a AP AL (PREF BORROWER), LLC)

AP AL CO-INVEST (PREF), L.P.

AA DIRECT, L.P.

APOLLO USREF III AL PREF, L.P.

AP EPF III EQUITY HOLDINGS (DELAWARE), L.P.

HPS Investors

MP 2019 Offshore AB Subsidiary, L.P

MP 2019 Onshore Mezzanine Master, L.P.

MP 2019 AP Mezzanine Master, L.P.

Assured Offshore, L.P.

Mezzanine Partners III, L.P.

AP Mezzanine Partners III, L.P.

HPS Fund Offshore Subsidiary XI, L.P.



--------------------------------------------------------------------------------

Annex B-1

Voting Investors

Beach Point

Beach Point SCF X LP

Beach Point SCF XI LP

Beach Point SCF IV LLC

Pacific Coast Investment Fund LLC

Beach Point SCF Multi-Port LP

Lloyds Bank Pension Scheme No. 1

Lloyds Bank Pension Scheme No. 2

HBOS Final Salary Pension Scheme

Associated British Foods Pension Scheme

Royal Mail Pension Plan

Beach Point SCF 0166 LP

Beach Point IPA-OC LP

Beach Point Select Fund LP

Beach Point Sangamon LP

Beach Point TX SCF LP

Oaktree

Oaktree Opportunities Fund Xb Holdings (Delaware), L.P.

Oak Hill

OHAT Credit Fund, L.P.

OHA Enhanced Credit Strategies Master Fund, L.P.

Eagle International Limited

Illinois State Board of Investment

Future Fund Board of Guardians

Indiana Public Retirement System

OHA Centre Street Partnership, L.P.

OHA Delaware Customized Credit Fund Holdings, L.P.

OHA Structured Products Master Fund D, L.P.

OHA Black Bear Fund, L.P.

OHA Artesian Customized Credit Fund I, L.P.

OHA Strategic Credit Master Fund II, L.P.

OHA Credit Solutions Master Fund 2

Benefit Street

Benefit Street Partners SMA-C Co-Invest L.P.

Benefit Street Partners Debt Fund IV LP

BSP 4 Albertsons Holdings LLC

Benefit Street Partners SMA-K L.P.

Benefit Street Partners SMA-C II L.P.

Benefit Street Partners SMA LM LP

Benefit Street Partners SMA-O L.P.

Ontario Teachers’ Pension Plan

2757730 Ontario Limited